         Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 1 of 89




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

Lauren Biegel, Greg Maroney, Ryan Cosgrove,                      7:20-cv-03032-CS
Clive Rhoden, Stephen Bradshaw, Angela
Farve and Christina Henderson, individually
and on behalf of all others similarly situated,
                                  Plaintiffs,

                    - against -

Blue Diamond Growers,
                                  Defendant

            DECLARATION IN SUPPORT OF MOTION FOR PRELIMINARY
               APPROVAL OF SETTLEMENT AND CERTIFICATION OF
              SETTLEMENT CLASS AND APPROVAL OF NOTICE PLAN

       Pursuant to 28 U.S.C. § 1746, the undersigned declares as follows:


       1.     I am an attorney with Sheehan & Associates, P.C., and together with Shub Law Firm

LLC and Reese LLP, co-counsel for Plaintiffs in this action.

       2.     I am a member in good standing of the bar of New York, as well as the bars of

numerous federal courts, including, but not limited to, the U.S. District Courts for the Southern,

Eastern, Western and Northern Districts of New York; the Eastern and Western Districts of

Wisconsin; the District of Colorado; the Northern District of Indiana; and, the Southern and

Northern Districts of Illinois, and Court of Appeals for the Second Circuit.

       3.     I submit this declaration in support of Plaintiffs’ Motion for Preliminary Approval

of Settlement, Preliminary Certification of Settlement Class, and Approval of Notice Plan.

       4.     The facts in this declaration are based upon my personal knowledge and I would

competently testify to them if called to do so.
            Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 2 of 89




I. INTRODUCTION

           5.    Sheehan & Associates, P.C., Shub Law Firm LLC and Reese LLP (“Plaintiffs’

Counsel”) are the attorneys representing Plaintiffs Lauren Biegel, Greg Maroney, Ryan Cosgrove,

Clive Rhoden, Stephen Bradshaw, Angela Farve and Christina Henderson (“Plaintiffs”) in this

action.1

           6.    Plaintiffs’ Counsel has been responsible for prosecution of the Action and for the

negotiation of the Settlement Agreement.

           7.    We have vigorously represented the interests of the Settlement Class Members

throughout the course of the litigation and settlement negotiations.


II. COMMENCEMENT OF ACTIONS, NEGOTIATIONS, AND SETTLEMENT

           8.    Plaintiffs’ Counsel has performed extensive work identifying and investigating

potential claims, drafting and filing the complaint and subsequent amended complaints.

           9.    Plaintiffs’ Counsel continued to analyze Plaintiffs’ claims throughout the pendency

of the case.

           10.   Plaintiffs allege defendant Blue Diamond Growers (“Defendant”) falsely and

deceptively labels certain of its almondmilk-based dairy alternative products regarding the

presence, or lack thereof, of vanilla flavoring and ingredients.

           11.   My office, with Shub Law Firm LLC and Reese LLP, filed various actions against

defendant asserting that the representations on its vanilla almondmilk, vanilla almondmilk

coconutmilk blend and vanilla almondmilk yogurt, were false, deceptive and mileading.

           12.   On April 15, 2020, my office filed this complaint.


1
 Plaintiffs filed a second amended complaint to add plaintiffs Ryan Cosgrove, Clive Rhoden, Stephen Bradshaw,
Angela Farve and Christina Henderson, who are parties to other actions regarding similar Blue Diamond products.
See ECF No. 46.
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 3 of 89




       13.   On October 28, 2020, Shub Law Firm LLC and my office filed the action Angela

Farve, individually and on behalf of all others similarly situated, v. Blue Diamond Growers,

Northern District of California, 3:20-cv-07570-JSW.

       14.   On October 25, 2020, my office filed the action Stephen Bradshaw, individually and

on behalf of all others similarly situated, v. Blue Diamond Growers, Eastern District of New York,

1:20-cv-05125-ENV-LB.

       15.   In late December 2020, counsel for the parties commenced negotiations to resolve

the above-referenced actions.

       16.   The parties engaged in discovery of sales data regarding the sales of defendant’s

vanilla almondmilk, vanilla almondmilk coconutmilk blend and vanilla almondmilk yogurt.

       17.   The parties participated in meaningful, arms-length negotiations before mediator

Randall W. Wulff, with Wulff Quinby Sochynsky.

       18.   The outcome of the mediation was an agreement in principle to settle the case and,

ultimately, the finalized Settlement Agreement, attached as Exhibit 1.


III. SETTLEMENT AGREEMENT AND RECOGNITION OF THE DIFFICULTIES
     ASSOCIATED WITH LITIGATION

       19.   In early April 2021, the parties entered into a Settlement Agreement regarding a

proposed nationwide settlement.

       20.   Before entering into the Settlement Agreement, Class Counsel evaluated the relevant

law, facts, and allegations to assess the merits of the claims, potential claims, and potential

defenses asserted in the Action.

       21.   Based on this assessment, Plaintiffs believe they could obtain class certification,

defeat any dispositive motions Defendant may file, and proceed to a trial on the merits.
         Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 4 of 89




       22.    Plaintiffs and Class Counsel recognize, however, the costs and risks involved,

including the expense and length of continued proceedings necessary to prosecute the claims

through trial and any appeals and the uncertainty of the ultimate outcome of the case.

       23.    Litigation to date has been costly and complicated; certainly, further litigation would

be yet more costly, complex, and time-consuming.

       24.    Such litigation would include contested class certification (and possibly

decertification) proceedings and appeals, including competing expert testimony and contested

Daubert motions; costly nationwide discovery, including depositions, interrogatories, and requests

for admission, and document production; costly merits and class expert reports; and trial.

       25.    Each step would likely be subject to Defendant’s vigorous opposition and appeal.

       26.    Even if the case were to proceed to judgment on the merits, any final judgment would

likely be appealed, which would take significant time and resources.

       27.    These litigation efforts would be costly to all Parties and would require significant

judicial oversight.

       28.    Class Counsel took into account these factors, as well as the difficulties and delays

inherent in complex class action litigation, when negotiating and evaluating the Settlement and

entering into the Settlement Agreement.

       29.    Additionally, in the process of investigating and litigating the Action, Class Counsel

conducted significant research on the consumer protection statutes at issue, as well as the overall

legal landscape, to determine the likelihood of success and reasonable parameters under which

courts have approved settlements in comparable cases.

       30.    In light of the foregoing, Class Counsel believes the Settlement confers substantial

benefits upon the Settlement Class Members.
         Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 5 of 89




        31.    Class Counsel has evaluated the Settlement and determined it is fair, reasonable, and

adequate to resolve Plaintiffs’ grievances and is in the best interest of the Settlement Class.

        32.    Defendant has denied, and continues to deny, that its marketing, advertising, and/or

labeling of the Almond Breeze vanilla almondmilk, vanilla almondmilk coconutmilk blend and

vanilla almondmilk yogurt, is false, deceptive, or misleading to consumers or violates any legal

requirement.

        33.    Furthermore, Defendant has stated that but for the Settlement, it would vigorously

oppose class certification.


IV. CLASS COUNSEL AND PLAINTIFFS HAVE INVESTED SIGNIFICANT TIME IN
    THE   PROSECUTION   OF   THE   ACTION   AND   ARE   ADEQUATE
    REPRESENTATIVES OF THE CLASS

        34.    Class Counsel has devoted significant time and resources to the investigation,

development, and resolution of the Action.

        35.    Each Plaintiff performed an important and valuable service for the benefit of the

Settlement Class.

        36.    Each met, conferred, and corresponded with Class Counsel as needed for the efficient

process of the litigation.

        37.    Each Plaintiff has participated in interviews with Class Counsel, provided relevant

personal information, and remained intimately involved in the mediation and litigation processes.

        38.    Each Plaintiff actively participated in discussions with Class Counsel related to the

Settlement.

        39.    Class Counsel has substantial experience with consumer class actions in general and

with consumer fraud and false advertising, specifically, and they have substantial experience

negotiating class settlements.
         Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 6 of 89




       40.    Class Counsel are not representing clients with interests at odds with the interests of

the Settlement Class Members.

       41.    Sheehan & Associates, P.C., has been appointed as class counsel for the prosecution

of class actions in the following cases:

          a. Cicciarella v. Califia Farms, LLC, 7:19-cv-08785-CS, U.S. District Court, Southern

              District of New York (with co-counsel Reese LLP and Aegis Law Firm, P.C.); and

          b. Liberski, et al v. Rhapsody International Inc., No. CGC-12- 517061, San Francisco

              County, California Superior Court (with Bramson, Plutzik, Mahler & Birkhaeuser,

              LLP).

       42.    Attached hereto as Exhibit 2 is the resume of Sheehan & Associates, P.C.

       43.    Attached hereto as Exhibit 3 is the resume of Reese LLP.

       44.    Attached hereto as Exhibit 4 is the resume of Shub Law Firm, LLC.

       45.    Apart from the Settlement Agreement, there are no additional agreements between

the Partis or with others made in connection with the Settlement.

       46.    I declare under penalty of perjury that the foregoing is true and correct.



       Executed on Monday, April 19, 2021 at Great Neck, New York.

                                                                 /s/Spencer Sheehan
                                                                 Spencer Sheehan
Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 7 of 89




 EXHIBIT 1
         Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 8 of 89
                                                                                   Execution Copy


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 LAUREN BIEGEL and GREG MARONEY,
 on behalf of themselves and all others
 similarly situated,

                   Plaintiffs,                       Case No. 7:20-cv-03032-CS

               -against-

 BLUE DIAMOND GROWERS,

                   Defendant.


                                 SETTLEMENT AGREEMENT

       Subject to the approval of the Court and pursuant to Rule 23 of the Federal Rules of Civil

Procedure, this Class Action Settlement Agreement and Release, including the attached Exhibits

(“Settlement Agreement”), is entered into between Plaintiffs Lauren Biegel (“Biegel”), Greg

Maroney (“Maroney”), Stephen Bradshaw (“Bradshaw”), Angela Farve (“Farve”), Ryan Cosgrove

(“Cosgrove”), Clive Rhoden (“Rhoden”), and Christina Henderson (“Henderson”) (collectively,

the “Plaintiffs”), on behalf of themselves and on behalf of those similarly situated, hereinafter the

Settlement Class Members, and Defendant Blue Diamond Growers (“BDG” or the “Company”).

Plaintiffs and BDG are collectively referred to as “the Parties.”

I.     RECITALS

       1.1     WHEREAS, on April 15, 2020, Plaintiff Biegel filed a putative class action

complaint in the United States District Court for the Southern District of New York, Biegel v. Blue

Diamond Growers, Case No. 7:20-cv-03032-CS (the “Complaint”), against BDG on behalf of

herself and all others similarly situated. Plaintiff Biegel alleged claims for: (1) violations of the

New York General Business Law (“GBL”) §§ 349 & 350; (2) negligent representation; (3) breach

of express warranty; (4) breach of implied warranty of merchantability; (5) breach of the

Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301 et. seq (“MMWA”); (6) fraud; and (7) unjust

enrichment, based on her allegation that the front label statement “vanilla with other natural
                                                 1
         Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 9 of 89
                                                                                Execution Copy


flavors” on BDG’s Almond Breeze almondmilk yogurt alternative product (the “Yogurt

Alternative”) was allegedly misleading.

        1.2     WHEREAS, on November 20, 2020, Plaintiff Biegel filed an amended complaint

in the United States District Court for the Southern District of New York (the “Amended

Complaint”) asserting the same causes of action and adding Plaintiff Maroney as an additional

named plaintiff.

        1.3     WHEREAS, Plaintiffs Biegel and Maroney will file a Second Amended Complaint

in the United States District Court for the Southern District of New York (the “Second Amended

Complaint”) asserting the same causes of action and expanding the class definition to assert a

nationwide class in accordance with the terms set forth in this Settlement Agreement.

        1.4     WHEREAS plaintiffs’ counsel Sheehan & Associates, PC, Shub Law Firm LLC

and Reese LLP (“Class Counsel”) are experienced food consumer class action counsel. Plaintiffs’

counsel have investigated and assessed all Labeling Claims, including through informal discovery.

        1.5     WHEREAS, BDG has denied all claims asserted in the Litigation and further denies

that anyone, including putative Class members, has suffered damage or harm as a direct and

proximate result of the alleged mislabeling set forth in the Litigation.

        1.6     WHEREAS, BDG further denies that its products, including but not limited to, its

almondmilk, almondmilk coconutmilk blend, or almondmilk yogurt products, were mislabeled or

falsely marketed in any respect including without limitation those certain Products specifically

identified in the Litigation.

        1.7     WHEREAS, BDG desires to resolve all outstanding and purported Labeling Claims

relating to BDG Products, including without limitation the labeling claims asserted in the

Litigation.




                                                  2
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 10 of 89
                                                                                     Execution Copy


       1.8       WHEREAS, the Parties have engaged in extensive arm’s length, good-faith

negotiations in an effort to reach an amicable resolution of the Labeling Claims in the Litigation

and identified herein. Such negotiations culminated in an all-day in-person mediation conducted

by Randall W. Wulff on February 1, 2021, where, at the conclusion of the mediation, the basic

terms of this settlement were achieved subject to appropriate authorization and final

documentation.

       1.9     WHEREAS, the mediation resulted in the Parties’ agreement to settle the Labeling

Claims pursuant to the terms set forth in this Settlement Agreement. The Parties and their

respective counsel believe that the Settlement Agreement provides meaningful benefits to the

Settlement Class, which is fair, reasonable, and adequate, and is in the best interests of the Parties,

including Plaintiffs and the Settlement Class Members.

       1.10    WHEREAS, BDG denies all of the allegations in the Litigation and all charges of

wrongdoing or liability against it arising out of any of the conduct, statements, acts or omissions

alleged, or that could have been alleged against it, in the Litigation. BDG also denies that the

Litigation meets the requirements for certification as a class action, except for purposes of

settlement, or that the evidence supports a finding of liability or monetary or equitable relief to

Plaintiffs, any additional putative class representative, or any member of the Settlement Class, with

respect to any of the Labeling Claims or other allegations in the Litigation or Amended Complaint.

       1.11    WHEREAS, the undersigned Parties agree, subject to approval by the Court, that

the Litigation between the Parties shall be fully and finally compromised, settled and released on

the terms and conditions set forth in this Agreement.

       1.12    WHEREAS, Plaintiffs’ Counsel has analyzed and evaluated the merits of all

Parties’ contentions and this settlement as it affects all Parties and the Settlement Class Members.

Among the risks and uncertainties of the Litigation are the possibility that Plaintiffs will be unable

to prove liability or damages (individually or on a class wide basis) at trial on a class wide or

individual basis. Plaintiffs and their Counsel, after taking into account the foregoing, along with

                                                  3
         Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 11 of 89
                                                                                      Execution Copy


the risks, uncertainties and costs of further prosecution of the Litigation, are satisfied that the terms

and conditions of this Agreement are fair, reasonable, adequate, and equitable, and that a settlement

and the prompt provision of meaningful benefits to the Settlement Class are in the best interests of

the Settlement Class Members.

        1.13     WHEREAS, Plaintiffs have conducted informal discovery on BDG in the

Litigation relating to sales of BDG Products and have been provided with information and

documents.

        1.14     WHEREAS, BDG, while continuing to deny all allegations of, and disclaiming any

liability with respect to any and all Labeling Claims asserted in the Litigation, desires to resolve

the Labeling Claims on the terms stated herein, in order to avoid further expense, inconvenience,

and interference with ongoing business operations, and to dispose of burdensome litigation.

Therefore, BDG has determined that settlement of the Litigation on the terms set forth herein is in

its best interests.

        1.15     WHEREAS, BDG denies that the Litigation meets the standards for certification of

the Settlement Class. BDG hereby consents, solely for the purposes of the settlement set forth

herein, to the certification of the Settlement Class and appointment of Plaintiffs’ Counsel as

counsel for the Settlement Class and Plaintiffs as representatives of the Settlement Class; provided,

however, that if this Agreement fails to receive Court approval or the Effective Date (defined

below) does not occur, then BDG retains all rights it had immediately preceding the execution of

this Agreement, and the Litigation will continue as if the Settlement Class had never been certified

and Plaintiffs had not been appointed representatives of the Settlement Class. BDG’s conditional

consent herein to certification of the Settlement Class or information or discovery provided to

Plaintiffs’ Counsel for purposes of the settlement shall not be used against BDG by any Party or

non-party for any purpose in the Litigation or any other litigation, lawsuit, or proceeding of any

kind whatsoever.



                                                   4
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 12 of 89
                                                                                    Execution Copy


       1.16    WHEREAS, Plaintiffs Bradshaw, Farve, Cosgrove, and Rhoden have brought

similar putative class actions alleging similar claims against BDG in federal courts in California

and New York regarding the labels on several of BDG’s vanilla flavored products, namely,

Bradshaw v. Blue Diamond Growers, Case No. 1:20-cv-05125-ENV-LB (E.D.N.Y.) (“Bradshaw

Litigation”) (Almond Breeze almondmilk coconutmilk blend); Farve v. Blue Diamond Growers,

Case No. 4:20-cv-07570-JSW (N.D. Cal.) (“Farve Litigation”) (Almond Breeze almondmilk); and

Cosgrove et al. v. Blue Diamond Growers, Case No. 1:19-cv-08993-VM (S.D.N.Y.), 20-04090

(2d. Cir) (“Cosgrove Litigation”) (Almond Breeze almondmilk). Plaintiff Henderson sent BDG a

similar putative class demand letter issued under the California Consumer Legal Remedies Act

alleging similar claims regarding BDG’s vanilla Almond Breeze almondmilk (“Henderson

Demand”). Plaintiffs Bradshaw, Farve, Cosgrove, Rhoden, and Henderson will submit to the

jurisdiction of this Court in the Southern District of New York for enforcement of this Agreement.

Plaintiffs Bradshaw, Farve, Cosgrove, Rhoden, and Henderson have reviewed this Settlement

Agreement and agree that they support this Settlement Agreement because of the substantial relief

it provides class members and have signed the Agreement below. BDG and Plaintiffs Bradshaw

and Farve agree to stay the Bradshaw Litigation and the Farve Litigation pending Final Approval

of this Settlement, and, if Final Approval is granted, dismiss the Bradshaw Litigation and the Farve

Litigation with prejudice. BDG and Plaintiff Henderson agree that Plaintiff Henderson will not

file a putative class action against BDG pertaining to the labeling of its vanilla products unless and

until either party terminates this Settlement Agreement in accordance with Section 8.3 below. The

Parties intend that this Agreement and settlement will fully and finally resolve all class claims

asserted in the Bradshaw Litigation, the Farve Litigation, the Cosgrove Litigation, and the

Henderson Demand.

       1.17    WHEREAS, this Agreement is contingent upon the issuance by the Court of both

Preliminary Approval and Final Approval. Should the Court not issue Preliminary Approval and

Final Approval, BDG does not waive, and instead expressly reserves, all rights to defend the

                                                  5
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 13 of 89
                                                                                     Execution Copy


Litigation, the Bradshaw Litigation, the Farve Litigation, the Cosgrove Litigation, and/or the

Henderson Demand.

       1.18    WHEREAS, this Agreement reflects a compromise between the Parties, and shall

in no event be construed as or be deemed an admission or concession by any Party of the truth, or

lack thereof, of any allegation or the validity, or lack thereof, of any purported claim or defense

asserted in any of the pleadings or filings in the Litigation, or of any fault on the part of BDG, and

all such allegations are expressly denied. Nothing in this Agreement shall constitute an admission

of liability or be used as evidence of liability, by or against any Party hereto.



       NOW, THEREFORE, without (a) any admission or concession on the part of Plaintiffs

about the likelihood of success at trial, on appeal, or in other motions practice, or (b) any admission

or concession of the merit of this Litigation or of liability or wrongdoing or the lack of merit of

any defense whatsoever by BDG, it is hereby stipulated and agreed by the undersigned, on behalf

of Plaintiffs, the Settlement Class and BDG, that this Litigation and all Claims of the Settlement

Class be settled, compromised, and dismissed on the merits and with prejudice as to BDG, subject

to Court approval as required by Federal Rule of Civil Procedure 23, on the terms and conditions

set forth herein.

       The recitals stated above are true and accurate and are hereby made a part of this Settlement

Agreement.




                                                   6
         Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 14 of 89
                                                                                   Execution Copy




II.      DEFINITIONS

         Capitalized terms in this Agreement shall be defined as follows:

         2.1    “Agreement” or “Settlement Agreement” means this Settlement Agreement,

including all exhibits hereto.

         2.2    “Allegations” means the allegations as asserted in the Litigation and Amended

Complaint as set forth in Sections 1.1 and 1.2 above.

         2.3    “Attorneys’ Fees and Costs” means such funds as may be awarded by the Court to

Plaintiffs’ Counsel for their work, efforts, and expenditures in connection with the Litigation and

settlement, including fees, costs, and expenses of any co-counsel, local counsel, experts,

consultants, or other individuals retained by, or who assisted Plaintiffs’ Counsel in connection with

the Litigation and settlement, as described more particularly in Section V of this Agreement.

         2.4    “Bradshaw Litigation” means Bradshaw v. Blue Diamond Growers, Case No. 1:20-

cv-05125-ENV-LB (E.D.N.Y.).

         2.5    “Claim” means a claim for Settlement Benefits submitted under Section III of this

Agreement.

         2.6    “Claim Administrator” means, subject to Court approval, Angeion Group, unless

another third-party administrator is later agreed to by the Parties in writing and approved by the

Court.

         2.7    “Claim Filing Deadline” means ninety (90) days after the hearing date on Final

Approval.

         2.8    “Claim Form” means a form in substantially the same form as Exhibit B hereto to

be used by Class Member to make a Claim under the Settlement.

         2.9    “Class Period” means the period of time from April 15, 2014 through Preliminary

Approval.



                                                 7
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 15 of 89
                                                                                      Execution Copy


        2.10    “Class Representative(s)” means Plaintiffs Lauren Biegel; Greg Maroney; Stephen

Bradshaw; Angela Farve; Ryan Cosgrove; Clive Rhoden; and, Christina Henderson.

        2.11    “Cosgrove Litigation” means Cosgrove et al. v. Blue Diamond Growers, Case No.

1:19-cv-08993-VM (S.D.N.Y.), Case No. 20-04090 (2d. Cir).

        2.12    “Court” means the United States District Court, Southern District of New York.

        2.13    “Defendant” means Blue Diamond Growers.

        2.14    “Effective Date” means the later of: (i) the expiration of the time to appeal the

Final Approval with no appeal having been filed; or (ii) if such appeal is filed, (a) the dismissal,

abandonment or settlement of the appeal with no material modification to the Final Approval, or

(b) the date upon which the Court of Appeal issues its remittitur following an appeal in which the

Final Approval is affirmed.

        2.15    “Farve Litigation” means Farve v. Blue Diamond Growers, Case No. 4:20-cv-

07570-JSW (N.D. Cal.).

        2.16    “Final Approval” means the order and judgment entered by the Court giving

approval to the terms of this Settlement Agreement as fair, reasonable, and adequate, certifying a

class for settlement purposes, providing for the orderly performance and enforcement of the terms

of this Settlement Agreement, discharging the Released Parties of and from all further liability for

the Released Claims to the Releasing Parties, and permanently barring and enjoining the Releasing

Parties from instituting, filing, commencing, prosecuting, maintaining, continuing to prosecute,

directly or indirectly, as an individual or collectively, representatively, derivatively, or in any other

capacity of any kind whatsoever, any action in any state court, federal court, or any other tribunal,

forum, or proceeding of any kind, against the Released Parties that asserts any Released Claims.

        2.17    “Henderson Demand” means the June 23, 2020 putative class demand letter issued

under the California Consumer Legal Remedies Act sent to BDG by Plaintiff Henderson.

        2.18    “Household” means any number of natural persons who currently or during the

class period occupied the same dwelling unit.

                                                   8
          Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 16 of 89
                                                                                   Execution Copy


          2.19   “Incentive Award” means any award sought by application to and approval by the

Court that is payable to the Class Representatives to compensate them for their efforts in bringing

this Litigation and achieving the benefits of this settlement on behalf of the Settlement Class.

          2.20   “Labeling Claims” means all outstanding and purported claims, including without

limitation the labeling or other claims asserted in the Amended Complaint in the Litigation, the

labeling or other claims asserted in the Bradshaw Litigation, the labeling or other claims asserted

in the Farve Litigation, the labeling or other claims asserted in the Cosgrove Litigation, and the

labeling or other claims asserted in the Henderson Demand, relating to any aspect of labeling of

BDG Products (as defined in Section 2.34) that were, or could have been, alleged in the Litigation

to be false, misleading, or non-compliant with federal or state laws or regulations, including

without limitation labeling or other claims regarding labeling of products as “vanilla” or “vanilla

with other natural flavors.”

          2.21   “Long Form Notice” means notice to Settlement Class Members in substantially

the same form as Exhibit C1.

          2.22   “Litigation” means Biegel et al. v. Blue Diamond Growers, Case No. 7:20-cv-

03032-CD (S.D.N.Y.).

          2.23   “Notice Date” means the day on which the Claim Administrator initiates the Online

Notice.

          2.24   “Notice Plan” means the Parties and Claim Administrator’s plan to provide the

Settlement Class with notice of Settlement.

          2.25   “Online Notice” means notice to Settlement Class Members in substantially the

same form as described herein.

          2.26   “Opt-Out and Objection Deadline” means twenty-one (21) days prior to the initially

scheduled hearing date on Final Approval.




                                                 9
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 17 of 89
                                                                                   Execution Copy


       2.27    “Parties” means Plaintiffs Lauren Biegel, Greg Maroney, Stephen Bradshaw,

Angela Farve, Ryan Cosgrove, Clive Rhoden, and Christina Henderson and Defendant Blue

Diamond Growers, collectively.

       2.28    “Party” means any one of Plaintiffs or Defendant.

       2.29    “Person(s)” means any natural person.

       2.30    “Plaintiffs” means Lauren Biegel, Greg Maroney, Stephen Bradshaw, Angela

Farve, Ryan Cosgrove, Clive Rhoden, and Christina Henderson.

       2.31    “Plaintiffs’ Counsel” means Sheehan & Associates, P.C.; and Shub Law Firm LLC,

and Reese LLP. “Class Counsel” means the law firms of Sheehan & Associates, P.C. and Shub

Law Firm LLC and Reese LLP.

       2.32    “Preliminary Approval” means issuance of an order, granting preliminary approval

to this Agreement as within the range of possible Final Approval; approving Class Notice to the

Settlement Class Members as described in Part V below; and setting a hearing to consider Final

Approval of the settlement and any objections thereto.

       2.33    “Print Publication Notice” means notice to Settlement Class Members in

substantially the same form as Exhibit C2.

       2.33    “Product” and/or “Products” means and includes almondmilk, almondmilk blend,

and almondmilk yogurt alternative products manufactured and labeled by BDG during the Class

Period that include reference to vanilla, including but not limited to, the word “vanilla” or the

phrase “vanilla with other natural flavors,” on the front pack or in the ingredient statement,

including, without limitation, those certain products listed in the Amended Complaint, the

pleadings in the Bradshaw Litigation, the Farve Litigation, and/or the Cosgrove Litigation, and in

the Henderson Demand letter, and in Exhibit A hereto.

       2.34    “Proof of Purchase” means a printed contemporaneous point of purchase receipt

from a third-party retail source that reasonably establishes the fact and date of the purchase of the

Product during the Class Period in the United States.

                                                 10
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 18 of 89
                                                                                    Execution Copy


       2.35    “Released Claims” means any and all claims, whether known or unknown, arising

from the purchase of BDG products that include reference to Vanilla, including but not limited to

the word “vanilla” or the phrase “vanilla with other natural flavors,” on the front pack or in the

ingredient statement during the Class Period against the Released Parties under federal, state, or

any other law or regulation. For sake of clarity Released Claims do not cover claims, if any, for

personal injury.

       2.36    “Released Parties” means BDG and each and all of its respective present or former

parents, subsidiaries, affiliates, successors and assigns, and each and all of the respective present

or former officers, directors, employees, employers, attorneys, accountants, financial advisors,

commercial bank landers, insurers, investment bankers, representatives, general and limited

partners and partnerships, co-manufacturers, distributors, any trust of which BDG is a settlor,

trustee, or beneficiary, heirs, executors, administrators, successors, affiliates, and assigns of each

of them.

       2.37    “Releasing Parties” means Plaintiffs Lauren Biegel, Greg Maroney, Stephen

Bradshaw, Angela Farve, Ryan Cosgrove, Clive Rhoden, and Christina Henderson, and all

Settlement Class Members who have not validly and timely opted out of the Settlement Class, and

all their respective spouses, children, executors, representatives, guardians, wards, heirs, estates,

successors, bankruptcy estates, bankruptcy trustees, predecessors, agents, and assigns, and all

those who claim through them or who assert or could assert claims on their behalf.

       2.38    “Settlement” means the settlement embodied in this Agreement.

       2.39    “Settlement Benefit(s)” means the benefits provided to Settlement Class Members

as set forth in Sections 3.4 through 3.6 of this Agreement.

       2.40    “Settlement Class,” “Settlement Class Members,” “Class” or “Class Members”

means all consumers in the United States who purchased the Products during the Class Period.

Excluded from this definition are the Released Parties, any government entities, persons who made



                                                 11
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 19 of 89
                                                                                Execution Copy


such purchase for the purpose of resale, persons who made a valid, timely request for exclusion,

and Hon. Cathy Seibel and Randall W. Wulff, and any members of their immediate family.

       2.41    “Settlement Website” means an internet website created and maintained by the

Claim Administrator, the URL of which shall be specified in the Notice Plan.

       2.42    “Termination Date” means the date that the Agreement is terminated as set forth in

Section 8.3.

       2.43    “Valid Claim” means a claim submitted in compliance with Section III of this

Agreement and determined to be valid by the Claim Administrator, and as further described in that

Section.




                                               12
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 20 of 89
                                                                                 Execution Copy


III.   SETTLEMENT BENEFITS AND CLAIMS ADMINISTRATION

       3.1     Subject to the rights and limitations set forth in this Agreement, every Settlement

Class Member shall have the right to submit a Claim for Settlement Benefits. A Claim shall be a

Valid Claim only if submitted on the Claim Form pursuant to, and in compliance with, the

procedures set forth in this Section III. Submission of a Claim, regardless of whether it is

determined to be a Valid Claim, shall confer no rights or obligations on any Party, any Settlement

Class Member, or any other Person, except as expressly provided herein.

       3.2     At the election of the Settlement Class Member, Claim Forms may be submitted in

paper via first class mail or online at the Settlement Website. Claim Forms must be received by

the Claim Administrator (not just postmarked) or submitted online no later than the Claim Filing

Deadline. Claim Forms received or submitted online after that date will not be Valid Claims. For

Claim Forms that are submitted online, the Class Member shall have the opportunity to upload

Proof of Purchase image files (e.g., jpg, tif, pdf); to preview and confirm information entered in

the Claim Form prior to submitting the claim; and to print a page immediately after the Claim

Form has been submitted showing the information entered, the names of image files uploaded, and

the date and time the Claim Form was received.

       3.3     On the Claim Form, the Settlement Class Member, or a Person with authority to

sign and bind the Settlement Class Member, must provide and certify the truth and accuracy of the

following information under the penalty of perjury, including by signing the Claim Form

physically or by e-signature, to be considered a Valid Claim:

               (a)    The Settlement Class Member’s name and mailing address;

               (b)    The Settlement Class Member’s email address (unless the Settlement Class

Member submits a claim form by mail, in which case an email address is optional);

               (c)    That the claimed purchases were direct retail purchases by the claimant;

               (d)    That the claimed purchases were not made for purposes of resale,

commercial use or for any other purpose; and

                                               13
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 21 of 89
                                                                                 Execution Copy


               (e)     For all claimed purchases that are not supported by Proof of Purchase: the

Product name(s), the approximate date(s) of purchase, the approximate price(s), the name of the

retail store and the store location of each purchase.

       3.4     Subject to the total dollar value cap in Settlement Benefits as provided in Section

3.6, each Settlement Class Member who submits one (1) Valid Claim per household, as determined

by the Claim Administrator, shall receive a Settlement Benefit as follows:

               (a)     A Settlement Class Member who submits a Valid Claim, with a Proof of

Purchase, shall receive cash payment of $1.00 for each Product purchased by the Settlement Class

Member, up to a maximum of twenty (20) Products for which a Proof of Purchase is submitted.

               (b)     A Settlement Class Member who submits a Valid Claim, without a Proof of

Purchase, shall receive a cash payment of $0.50 for each Product purchased by the Settlement

Class Member, up to a maximum of ten (10) Products.

               (c)     The total cash payment due to the Settlement Class Member shall be

provided electronically or in a single check payable to the Settlement Class Member.

       3.5     Each Household is limited to and may only submit a single claim.

       3.6     The total dollar value of Valid Claims submitted with a Proof of Purchase will be

capped at $1,250,000. If the total dollar value of Valid Claims submitted with a Proof of Purchase

exceeds $1,250,000, the Settlement Benefit payable for each Valid Claim shall be reduced on a

pro rata basis. The total dollar value of Valid Claims submitted without a Proof of Purchase will

be capped at $750,000. If the total dollar value of Valid Claims submitted without a Proof of

Purchase exceeds $750,000, the Settlement Benefit payable for each Valid Claim shall be reduced

on a pro rata basis.

       3.7     The Claim Administrator alone is responsible for administering this Agreement.

The Claim Administrator shall be responsible for, among other things, providing notice as set forth

in the Notice Plan, processing Claim Forms and administering the Settlement Website, exclusion

process, and Settlement Benefit claims process described herein (including receiving and

                                                 14
         Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 22 of 89
                                                                                 Execution Copy


maintaining on behalf of the Court and the Parties any Settlement Class Member correspondence

regarding requests for exclusion from the Settlement Class). The Claim Administrator shall not

approve duplicate or multiple claims for the same purchase but shall deem valid only one claimant

for that purchase. The Claim Administrator will use adequate and customary procedures and

standards to prevent the payment of fraudulent claims and to pay only Valid Claims. The Claim

Administrator and Parties shall have the right to audit claims, and the Claim Administrator may

request additional information from Claimants. If any fraud is detected or reasonably suspected,

the Claim Administrator and Parties can require further information from the Settlement Class

Member or deny claims, subject to the supervision of the Parties and ultimate oversight by the

Court.

         3.8   The determination of validity of claims shall occur within a reasonable time. The

Claim Administrator shall have discretion to reasonably approve or deny all claims. Plaintiffs’

Counsel and Defendant shall have the right to audit claims and to challenge the Claim

Administrator’s decision by motion to the Court. Plaintiffs’ Counsel’s or Defendant’s choice not

to audit the validity of any one or more Claim Forms shall not constitute or be construed as a

waiver or relinquishment of any audit or other rights as to any other Claim Forms, individually or

as a group, and similarly shall not be construed as a waiver or relinquishment by such Party as to

any of its audit and other rights under this Agreement. No Person shall have any claim against

Plaintiffs, Defendant, Plaintiffs’ Counsel, Defendant’s counsel or the Claim Administrator based

on any determination of a Valid Claim, distributions or awards made in accordance with this

Agreement and the Exhibits hereto. Neither Plaintiffs nor Defendant, nor their respective counsel,

shall have any liability whatsoever for any act or omission of the Claim Administrator.

         3.9   Within thirty (30) days after the Claim Filing Deadline, the Claim Administrator

shall notify by email all Settlement Class Members whose claims are denied the reason(s) for

denial, using the email address or physical address (if any) provided by the Settlement Class

Member on the Claim Form. If no email address or physical address is provided by the Settlement

                                               15
         Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 23 of 89
                                                                                     Execution Copy


Class Member on the Claim Form, the Administrator shall not have an obligation to provide the

Settlement Class Member any notification of the denial of the claim or the reasons for denial.

        3.10      Valid Claims shall be paid electronically or by check to the Settlement Class

Member and mailed to the address provided on the Claim Form, as updated in the National Change

of Address Database, within thirty (30) days after the Effective Date except that, in the event of an

appeal from Final Approval that challenges only the award of Attorneys’ Fees and Costs and/or

the Incentive Award and does not challenge any other aspect of the settlement and does not raise

an issue that could result in the reversal of Final Approval or modification of other terms of the

settlement, then all Valid Claims shall be paid within sixty (60) days after Final Approval, unless

otherwise ordered by the Court. If the appeal challenges any other aspect of the Settlement, Valid

Claims shall be paid sixty (60) days after the Effective Date.

        3.11      All settlement payments shall be subject to a ninety (90) day void period, after

which the payments shall no longer be negotiable. If a settlement payment is not negotiated, the

Settlement Class Member shall not be entitled to any further payment under this Agreement. If

the check is returned as undeliverable, the Claim Administrator shall send an email to the claimant,

if one was provided with the claim, to attempt to obtain a better address, and if obtained, shall mail

the check to the new address, but shall have no other obligation to skip-trace or obtain an updated

address. The return or failure to cash checks shall have no effect on a Settlement Class Member’s

release of claims, obligations, representations, or warranties as provided herein, which shall remain

in full effect.

        3.12      No deductions for taxes will be taken from any Settlement Benefit at the time of

distribution. Settlement Class Members are responsible for paying all taxes due on such Settlement

Benefits. All Settlement Benefit payments shall be deemed to be paid solely in the year in which

such payments are actually issued. Counsel and the Parties do not purport to provide legal advice

on tax matters to each other or Settlement Class Members. To the extent this Agreement, or any

of its exhibits or related materials, is interpreted to contain or constitute advice regarding any U.S.

                                                  16
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 24 of 89
                                                                                    Execution Copy


Federal or any state tax issue, such advice is not intended or written to be used, and cannot be used,

by any Person for the purpose of avoiding penalties under the Internal Revenue Code or any state’s

tax laws.

        3.13     Defendant shall be responsible for paying all fees and expenses incurred by the

Claim Administrator in administering claims and performing the other tasks set forth in this

Section III.

        3.14     Defendant shall be responsible for paying all costs of Valid Claims.

IV.     NOTICE

        4.1      The Claim Administrator will facilitate the notice process by assisting the Parties,

including by providing notice of this settlement to the appropriate federal and state officials in the

United States, as provided by the Class Action Fairness Act of 2005, 28 U.S.C. § 1715 (“CAFA

Notice”).      The Claim Administrator shall serve notice of the Agreement that meets the

requirements of 28 U.S.C. § 1715, on the appropriate federal and state officials no later than ten

(10) days after the filing of the Motion for Preliminary Approval. The Claim Administrator will

file a certification with the Court stating the date or dates on which the CAFA Notice was sent.

Defendant will provide Class Counsel with any substantive responses received in response to any

CAFA Notice.

        4.2      Notice to Settlement Class Members shall conform to all applicable requirements

of the Federal Rules of Civil Procedure, the United States Constitution (including the Due Process

Clauses), and any other applicable law, and shall otherwise be in the manner and form agreed upon

by the Parties and approved by the Court.

        4.3      Prior to the Notice Date, the Claim Administrator shall establish the Settlement

Website, which shall contain the Long Form Notice in both downloadable PDF format and HTML

format with a clickable table of contents; answers to frequently asked questions; a Contact

Information page that includes the address for the Claim Administrator and addresses and

telephone numbers for Plaintiffs’ Counsel and Defendant’s Counsel; the Agreement; the signed

                                                  17
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 25 of 89
                                                                                    Execution Copy


order of Preliminary Approval; a downloadable and online version of the Claim Form; a

downloadable and online version of the form by which Settlement Class Members may exclude

themselves from the Settlement Class; and (when they become available) the motion for final

approval and Plaintiffs’ application(s) for Attorneys’ Fees, Costs and an Incentive Award. The

Settlement Website may not include any of BDG’s logos or trademarks. BDG will not display ads

or otherwise make reference to this Settlement on any of its or its affiliates’ websites.

       4.4     The Claim Administrator will terminate the Settlement Website forty-five (45)

dates after either (1) the Effective Date, or (2) the date on which the settlement is terminated or

otherwise not approved by a court.        The Claim Administrator will then promptly transfer

ownership of the URL to BDG.

       4.5     A black and white version of the Print Publication Notice, attached hereto as

Exhibit C2, will be published once per week for four consecutive weeks in a newspaper of general

circulation in California.

       4.6     Additional online notice shall be provided on websites and/or social media

platforms chosen by the Claim Administrator and accessible to desktop and mobile users, so that

overall notice of the Settlement (including the Online Notice and Print Publication Notice) is

reasonably calculated to apprise the Settlement Class Members of the Settlement. Such notice

shall begin no later than thirty (30) days after Preliminary Approval. No later than thirty (30) days

prior to the hearing on Final Approval, the Claim Administrator shall submit a declaration to the

Court under penalty of perjury explaining how the media were chosen and attesting to the number

of impressions delivered.

       4.7     The Claim Administrator shall establish and maintain a toll-free telephone helpline,

available 24 hours per day, where callers may obtain information about the class Litigation.

       4.8     Class Counsel and BDG shall supervise the Claim Administrator in the

performance of the notice functions set forth in this Section IV.



                                                 18
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 26 of 89
                                                                                Execution Copy


       4.9     At least fourteen (14) days prior to the final approval hearing referenced in

Section VI of this Agreement, Defendant and the Claim Administrator shall certify to the Court

that it has complied with the notice requirements set forth herein.

       4.10    Defendant shall be responsible for paying all costs of notice as set forth in this

Section IV and all costs of the Claim Administrator in processing objections and exclusion

requests as set forth in Sections 6.5 through 6.12.




                                                 19
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 27 of 89
                                                                                     Execution Copy


V.      ATTORNEYS’ FEES, EXPENSES AND CLASS REPRESENTATIVE PAYMENT

        5.1       Attorneys’ Fees, Costs, and Expenses. No later than thirty (30) days prior to the

initially scheduled hearing on Final Approval, Plaintiffs’ Counsel may apply to the Court for an

award from Defendant of its Attorneys’ Fees and Costs in a total amount not to exceed $550,000.

Pursuant to Southern District of New York Local Rule 23.1, the following split of fees and costs

are hereby disclosed: Sheehan & Associates, P.C.: 33.33% (i.e. one-third); Shub Law Firm LLC:

33.33% (i.e one-third); and Reese LLP: 33.33% (i.e. one-third). The law firms identified submit

to the jurisdiction of this Court for the enforcement of this provision of the Agreement and for

enforcement of all other provisions of this Agreement. The fees and costs for Reese LLP shall be

wired to the account of Reese LLP. The fees and costs for Sheehan & Associates, P.C. shall be

separately wired to the account of Sheehan & Associates, P.C. The fees and costs for Shub Law

Firm LLC shall be separately wired to the account of Shub Law Firm LLC.

        5.2       Class Representative Payment. No later than thirty (30) days prior to the initially

scheduled hearing on Final Approval, the Class Representatives may additionally apply to the

Court for an Incentive Award from Defendant of $3,571.42 each (for a total of approximately

$25,000) as compensation for (a) the time and effort undertaken in and risks of pursuing the

Litigation, including the risk of liability for the Parties’ costs of suit, and (b) the general release

set forth in Section 7.1.

        5.3       Defendant agrees not to oppose or to submit any evidence or argument challenging

or undermining Plaintiffs’ Counsel’s application for Attorneys’ Fees and Costs or Plaintiffs’

application for Incentive Awards as set forth in Sections 5.1 and 5.2. Defendant shall not be in

violation of this term if its attorneys provide the Court with evidence, including evidence of their

lodestars, that is specifically requested by the Court; however, no Party shall prompt or encourage

such a request.

        5.4       The Attorneys’ Fees and Costs awarded by the Court as set forth under Section 5.1

shall be the total obligation of Defendant to pay attorneys’ fees, costs, and expenses of any kind to

                                                  20
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 28 of 89
                                                                                     Execution Copy


Plaintiffs’ Counsel in connection with the Litigation and this settlement. In no event shall

Defendant be obligated to pay to Plaintiffs’ Counsel any amount larger than the amount specified

in Section 5.1.

       5.5        Any payment of an Incentive Award by the Court as set forth in Section 5.2 shall

be the total obligation of Defendant to pay money to Plaintiffs, in connection with the Litigation

and this settlement, other than amounts due to any Plaintiffs for a Valid Claim submitted pursuant

to Part III of this Agreement. In no event shall Defendant be obligated to pay to Plaintiffs any

amount larger than the amount specified in Section 5.2, other than for a Valid Claim pursuant to

Part IV of this Agreement.

       5.6        The Court’s award of any Attorneys’ Fees and Costs shall be separate from its

determination of whether to approve this Agreement. In the event the Court approves the

Settlement set forth in this Agreement but declines to award fees and costs in the amount requested

by Plaintiffs’ Counsel, the Settlement will nevertheless be binding on the Parties. Plaintiffs’

Counsel and Plaintiffs agree that the denial, downward modification, failure to grant the request

for Attorneys’ Fees and Costs or an Incentive Award, or the reversal or modification on appeal of

any such awards, shall not constitute grounds for modification or termination of the settlement.

       5.7        In the event that Plaintiffs’ counsel does not seek the full amount of expenses, fees

or incentive awards contemplated, such action will not increase the Settlement Benefit to the

Settlement Class Members. Likewise, full payment of Plaintiffs’ Counsel fees and expenses will

not decrease the amount of the Settlement Benefit.

       5.8        Defendant shall be responsible for paying its own attorneys’ fees and expenses.

       5.9        The Attorneys’ Fees and Costs awarded to Plaintiffs’ Counsel shall be paid to

Plaintiffs’ Counsel within thirty (30) days after the Effective Date.

       5.10       Within thirty (30) days after the Effective Date, any Court-approved Incentive

Award shall be paid by Defendant to Plaintiffs.



                                                   21
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 29 of 89
                                                                                     Execution Copy


VI.     CLASS SETTLEMENT PROCEDURES

        6.1     Class Certification. The Parties agree that, for settlement purposes only, this

Litigation shall be certified as a class action pursuant to Federal Rule of Civil Procedure 23(b)(3)

with Plaintiffs Maroney, Bradshaw, Farve, Cosgrove, and Rhoden as the Class Representatives

and Plaintiffs’ counsel as Class Counsel.

        6.2     In the event the Settlement is terminated or for any reason the Settlement is not

effectuated, the certification of the Class shall be vacated, and the Litigation shall proceed as if the

Class had not been certified. BDG’s conditional consent herein to certification of the Class shall

not be used against BDG by any Party or non-party for any purpose in this Litigation or any other

litigation, lawsuit, or proceeding of any kind whatsoever.

        6.3     Settlement Approval. On April 19, 2021, Plaintiffs shall move for an order granting

Preliminary Approval to this Agreement as within the range of possible Final Approval; approving

Class Notice to the Settlement Class Members as described in Part IV above; and setting a hearing

to consider Final Approval of the settlement and any objections thereto. Defendant shall have no

obligation to make separate filings in support of the motion but may do so at its election after the

motion has been filed. Defendant shall appear at the hearing to confirm its agreement with the

terms of the settlement as provided herein. The Parties agree to the form and substance of the

Proposed Order of Preliminary Approval, attached hereto as Exhibit D.

        6.4     Final Approval Order and Judgment. No later than thirty (30) days prior to the

hearing on Final Approval, or otherwise in accordance with the court’s schedule for the Final

Approval Hearing, Plaintiffs shall move for entry of an order of Final Approval, granting Final

Approval of this Settlement and holding this Agreement to be final, fair, reasonable, adequate, and

binding on all Settlement Class Members who have not excluded themselves as provided below,

and ordering that the settlement relief be provided as set forth in this Agreement, ordering the

releases as set forth in Part VII, below, and entering judgment in this case. Defendant shall have



                                                  22
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 30 of 89
                                                                                     Execution Copy


no obligation to make separate filings in support of the motion. Defendant shall appear at the

hearing to confirm its agreement with the terms of the Settlement as provided herein.

       6.5     Exclusions and Objections. The Notice shall advise prospective Settlement Class

Members of their rights to forego the benefits of this Settlement and pursue an individual claim;

to object to this Settlement individually or through counsel; and, if they object, to appear at the

final approval hearing.

       6.6     If any Settlement Class Member wishes to object to the settlement, the Settlement

Class Member must submit a written objection to the Claim Administrator. The written objection

may be submitted by mail, express mail, electronic transmission, or personal delivery, but to be

timely, it must be delivered to the Claim Administrator (not just postmarked or sent) prior to the

Opt-Out and Objection Deadline. Each objection must include: (i) the case name and number:

Biegel v. Blue Diamond Growers, Case No. 7:20-cv-03032-CS; (ii) the name, address and

telephone number of the objector; (iii) the name, address, and telephone number of all counsel (if

any) who represent the objector, including any former or current counsel who may be entitled to

compensation for any reason if the objection is successful, and legal and factual support for the

right to such compensation; (iv) documents or testimony sufficient to establish membership in the

Settlement Class; (v) a detailed statement of any objection asserted, including the grounds therefor;

(vi) whether the objector is, and any reasons for, requesting the opportunity to appear and be heard

at the final approval hearing; (vii) the identity of all counsel (if any) representing the objector who

will appear at the final approval hearing and, if applicable, a list of all persons who will be called

to testify in support of the objection; (viii) copies of any papers, briefs, or other documents upon

which the objection is based; (ix) a detailed list of any other objections submitted by the Settlement

Class Member, or his/her counsel, to any class Litigations submitted in any state or federal court

in the United States in the previous five (5) years (or affirmatively stating that no such prior

objection has been made); and (x) the objector’s signature, in addition to the signature of the

objector’s attorney (if any). Failure to include documents or testimony sufficient to establish

                                                  23
          Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 31 of 89
                                                                                  Execution Copy


membership in the Settlement Class shall be grounds for overruling and/or striking the objection

on grounds that the objector lacks standing to make the objection. Failure to include any of the

information or documentation set forth in this paragraph also shall be grounds for overruling an

objection. The Parties may respond to any objection to the Settlement with appropriate arguments

and evidence.

        6.7     If any Settlement Class Member wishes to be excluded from (in other words, opt

out of) this Settlement, the Settlement Class Member may do so by completing the exclusion form

at the Settlement Website; downloading and submitting to the Claim Administrator a completed

exclusion form; or submitting a valid request to exclude themselves, as described in the Notice, to

the Claim Administrator. Requests to exclude themselves must be delivered (not just postmarked)

by the Opt-Out and Objection Deadline or they shall not be valid. A Settlement Class Member

who elects to exclude themselves from this Settlement shall not be permitted to object to this

Settlement or to intervene. Any Settlement Class Member who does not submit a timely request

for exclusion shall be bound by all subsequent proceedings, orders, and the Final Approval in this

Litigation relating to this Settlement Agreement, even if he or she has pending, or subsequently

initiates, litigation, arbitration, or any other proceeding against BDG relating to the Released

Claims.

        6.8     The proposed Preliminary Approval order and Long Form Notice will provide that

any Settlement Class Member wishing to object or exclude themselves who fails to properly or

timely file or serve any of the requested information and/or documents will be precluded from

doing so.

        6.9     Immediately upon receipt of any objection, the Claim Administrator shall forward

the objection and all supporting documentation to counsel for the Parties. At least fourteen

(14) days prior to the hearing on Final Approval, Plaintiffs’ Counsel shall file all such objections

and supporting documentation with the Court along with any response to the objection made by

the Parties.

                                                24
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 32 of 89
                                                                                   Execution Copy


        6.10    At least fourteen (14) days prior to the hearing on Final Approval, the Claim

Administrator shall prepare a list of the names of the Persons who, pursuant to the Long Form

Notice, have excluded themselves from the Settlement Class in a valid and timely manner, and

Plaintiffs’ Counsel shall file that list with the Court.

        6.11    If a Settlement Class Member submits both a Claim Form and an exclusion request,

the Claim Form shall take precedence and be considered valid and binding, and the exclusion

request shall be deemed to have been sent by mistake and rejected.

        6.12    A Settlement Class Member who objects to the settlement may also submit a Claim

Form on or before the Claim Filing Deadline, which shall be processed in the same way as all other

Claim Forms. A Settlement Class Member shall not be entitled to an extension to the Claim Filing

Deadline merely because the Settlement Class Member has also submitted an objection.

        6.13    Effect if Settlement Not Approved or Agreement is Terminated. This Agreement

was entered into only for purposes of settlement. In the event that Preliminary or Final Approval

of this settlement and this Agreement does not occur for any reason, or if Final Approval is

reversed on appeal, then no term or condition of this Agreement, or any draft thereof, or discussion,

negotiation, documentation, or other part or aspect of the Parties’ settlement discussions shall have

any effect, nor shall any such matter be admissible in evidence for any purpose in the Litigation,

or in any other proceeding, and the Litigation shall continue as if the settlement had not occurred.

The Parties agree that all drafts, discussions, negotiations, documentation or other information

prepared in relation to this Agreement, and the Parties’ settlement discussions, shall be treated as

strictly confidential and may not, absent a court order, be disclosed to any Person other than the

Parties’ counsel, and only for purposes of the Litigation.

VII.    RELEASES

        7.1     Upon the Effective Date and by operation of the judgment, the Releasing Parties

shall have fully, finally, and forever released, relinquished, and discharged against the Released

Parties all Released Claims (including, without limitation, any unknown claims), as well as any

                                                   25
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 33 of 89
                                                                                     Execution Copy


claims arising out of, relating to, or in connection with, the defense, settlement or resolution of this

Litigation or the Released Claims.

        7.2     This release includes a release of any and all rights and benefits under Section 1542

of the California Civil Code (and any and all similar provisions, rights, and benefits conferred by

any law), which provides:

                A general release does not extend to claims which the creditor
                does not know or suspect to exist in his or her favor at the time
                of executing the release, which if known by him or her must have
                materially affected his or her settlement with the debtor.
        7.3     The Releasing Parties and BDG agree that the above waiver of rights under Section

1542 is an essential term of this Settlement Agreement. The Releasing Parties acknowledge and

understand that they may later discover claims presently unknown or unsuspected, or facts in

addition to or different from those which they now believe to be true with respect to the matters

released in this Settlement Agreement. Nevertheless, it is the intention of the Releasing Parties to

fully, finally, and forever settle and release the Released Claims with the Released Parties that

exist, hereafter may exist, or might have existed.

        7.4     No Admission of Liability. This Agreement reflects, among other things, the

compromise and settlement of disputed claims among the Parties hereto, and neither this

Agreement nor the releases given herein, nor any consideration therefor, nor any actions taken to

carry out this Agreement are intended to be, nor may they be deemed or construed to be, an

admission or concession of liability, or the validity of any claim, or defense, or of any point of fact

or law (including but not limited to matters respecting class certification) on the part of any Party.

Defendant expressly denies the allegations of the Amended Complaint in the Litigation including

all Labeling Claims. Neither this Agreement, nor the fact of settlement, nor the settlement

proceedings, nor settlement negotiations, nor any related document, shall be used as an admission

of any fault or omission by the Released Parties, or be offered or received in evidence as an

admission, concession, presumption, or inference of any wrongdoing by the Released Parties. The


                                                  26
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 34 of 89
                                                                                    Execution Copy


Released Parties may file the Agreement and/or the Final Approval order in any action or

proceeding that may be brought against them in order to support a defense or counterclaim based

on principles of res judicata, collateral estoppel, release, good faith settlement, judgment bar or

reduction, or any theory of claim preclusion or issue preclusion or similar defense or counterclaim.

       8.6     This Agreement and all negotiations, correspondence and communications leading

up to its execution will be deemed to be within the protection of Federal Rule of Evidence 408 and

any analogous state or federal rules or principles.

VIII. ADDITIONAL PROVISIONS

       8.1     Best Efforts. Subject to the limitations expressed herein, the Parties’ counsel shall

use their best efforts to cause the Court to give Preliminary Approval to this Agreement and

settlement as promptly as practicable, to take all steps contemplated by this Agreement to

effectuate the settlement on the stated terms and conditions, to cooperate in addressing any

objections, and to obtain Final Approval of this Agreement. The Parties and Counsel shall not

encourage anyone directly or indirectly to opt out or object; nevertheless, action by the Class

Representative to object to approval of this Agreement shall not deprive the Class Representative

of the right to request the incentive award as set forth in Section 5.2. If the Court requires changes

to the Agreement as a prerequisite to Preliminary Approval or Final Approval, the Parties shall

negotiate in good faith regarding such changes.

       8.2     Changes of Time Periods.        The time periods and/or dates described in this

Agreement with respect to the giving of notices and hearings are subject to approval and change

by the Court or by the written agreement of Plaintiffs’ Counsel and Defendant’s Counsel, without

notice to Settlement Class Members except that the Claim Administrator shall ensure that such

dates are posted on the Settlement Website.

       8.3     Termination Rights.      Either Party may unilaterally terminate this Settlement

Agreement, declare it null and void, and have no further obligations under this Settlement

Agreement, if any of the following conditions subsequent occurs:

                                                  27
       Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 35 of 89
                                                                                   Execution Copy


             a. The Parties fail to obtain and maintain preliminary approval of the proposed

                settlement;

             b. Except for changes to the time periods as set forth in Section 8.2 above, and except

                as set forth in Section 5.6 of this Agreement, the Court alters or amends any of the

                terms or limitations set forth in this Agreement (including but not limited to the

                Long Form Notice, the Online Notice and the Claim Form) or if any federal or state

                authority objects to or requires modifications to the Agreement;

             c. The Court refuses to certify the Settlement Class and/or modifies the definition of

                the class;

             d. Any Court orders BDG to pay, in the aggregate, attorneys’ fees, costs, and incentive

                awards in connection with this Litigation in excess of $575,000 - this amount does

                not include the costs of notice and costs of the Claims Administrator that BDG shall

                pay separately, or the amounts to be paid by BDG to class members as stated above

                in Section 3.4-3.5;

             e. Any Court requires material changes to the Settlement Consideration as specifically

                set forth in Section III;

             f. The Court fails to enter Final Approval consistent with the provisions in Section

                6.4; or

             g. The Settlement Agreement is not upheld on appeal, including review by the United

                States Supreme Court.

       8.4      Time for Compliance. All time periods set forth herein shall be computed in

calendar days unless otherwise specified. If the date for performance of any act required by or

under this Agreement falls on a Saturday, Sunday or court holiday, that act may be performed on

the next business day with the same effect as if it had been performed on the day or within the

period of time specified by or under this Agreement.



                                                 28
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 36 of 89
                                                                                   Execution Copy


       8.5     Governing Law. This Agreement is intended to and shall be governed by the laws

of the State of New York, without regard to conflicts of law principles that would require the

application of the laws of another jurisdiction.

       8.6     Entire Agreement. The terms and conditions set forth in this Agreement constitute

the complete and exclusive statement of the agreement between the Parties hereto relating to the

subject matter of this Agreement, superseding all previous negotiations and understandings, and

may not be contradicted by evidence of any prior or contemporaneous agreement. The Parties

further intend that this Agreement constitutes the complete and exclusive statement of its terms as

between the Parties hereto, and that no extrinsic evidence whatsoever may be introduced in any

agency or judicial proceeding, if any, involving this Agreement. Any amendment or modification

of the Agreement must be in writing signed by each of the Parties and their counsel.

       8.7     Advice of Counsel. The determination of the terms of, and the drafting of, this

Agreement have been by mutual agreement after negotiation, with consideration by and

participation of all Parties hereto and their counsel.

       8.8     Binding Agreement. This Agreement shall be binding upon and inure to the benefit

of the respective heirs, successors and assigns of the Parties hereto.

       8.9     No Waiver. The waiver by any Party of any provision or breach of this Agreement

shall not be deemed a waiver of any other provision or breach of this Agreement.

       8.10    No Assignment. Plaintiffs and Plaintiffs’ Counsel represent and warrant that none

of Plaintiffs’ Claims referred to in this Litigation or this Settlement Agreement have been assigned,

encumbered, or in any manner transferred in whole or in part.

       8.11    Execution in Counterparts.       This Agreement shall become effective upon its

execution by all of the undersigned. The Parties may execute this Agreement in counterparts

and/or by fax or electronic mail, and execution of counterparts shall have the same force and effect

as if all Parties had signed the same instrument.



                                                    29
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 37 of 89
                                                                                    Execution Copy


       8.12    Captions. Captions and section numbers herein are inserted merely for the reader’s

convenience, and in no way define, limit, construe, or otherwise describe the scope or intent of the

provisions of this Agreement.

       8.13    Extensions of Time. The Parties reserve the right, by agreement and subject to the

Court’s approval, to grant any reasonable extension of time that might be needed to carry out any

of the provisions of this Agreement.

       8.14    Enforcement of this Agreement. The Court shall retain jurisdiction to enforce,

interpret, and implement this Agreement. All Parties hereto submit to the jurisdiction of the Court

for these purposes.

       8.15    Severability. In the event that any provision hereof becomes or is declared by a

court of competent jurisdiction to be illegal, unenforceable, or void, this Settlement Agreement

shall continue in full force and effect without said provision.

       8.16    No Primary Drafter of Settlement Agreement. The determination of the terms of,

and the drafting of, this Settlement Agreement has been by mutual understanding after negotiation,

with consideration by and participation of, the Parties hereto and their counsel.

       8.17    Variance in Terms.       In the event of any variance between the terms of this

Settlement Agreement and any of the Exhibits hereto, the terms of this Settlement Agreement shall

control and supersede the Exhibit(s).

       8.18    Authorization to Enter Settlement Agreement.          The individual signing this

Settlement Agreement on behalf of BDG represents that he/she is fully authorized by BDG to

enter into, and to execute, this Settlement Agreement on behalf of BDG. Plaintiffs’ Counsel

represent that they are fully authorized to conduct settlement negotiations with BDG’s counsel on

behalf of Plaintiffs, and to enter into, and to execute, this Settlement Agreement on behalf of the

Settlement Class, subject to Court approval pursuant to Federal Rule of Civil Procedure 23(e).

Plaintiffs enter into and execute this Settlement Agreement on behalf of themselves, and as



                                                 30
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 38 of 89
                                                                                    Execution Copy


representatives of and on behalf of the Settlement Class, subject to Court approval pursuant to

Federal Rule of Civil Procedure 23(e).

        8.19    Plaintiffs to be Included in Settlement Class. Plaintiffs hereby agree not to request

to exclude themselves from the Settlement Class. Any such request shall be void and of no force

or effect.

        8.20    Notices. All notices to the Parties or counsel required by this Agreement, shall be

made in writing and communicated by mail and fax or email to the following addresses:

        If to Plaintiffs or Plaintiffs’ Counsel:

                Michael R. Reese, Esq.
                Reese LLP
                100 West 93rd Street, 16th Floor
                New York, New York 10025
                Telephone: (212) 643-0500
                Facsimile: (212) 253-4272
                Email: mreese@reesellp.com
        If to Defendant or Defendant’s Counsel:

                Stefanie J. Fogel, Esq.
                DLA Piper LLP (US)
                33 Arch Street
                26th Floor
                Boston, Massachusetts 02110-1447
                Telephone: (617) 406-6053
                Facsimile: (215) 606-3364
                Email: stefanie.fogel@dlapiper.com
        8.21    Confidentiality and Non-Disparagement. The Parties and their counsel agree that

they shall not cause any aspect of the Litigation or the terms of this Settlement not available in the

public record to be reported to the public, the media, news reporting services. The Parties agree

not to participate or encourage any publication of the Settlement in class action settlement

reporting and aggregation websites. Any statement to the public, the media, or news reporting

services shall be limited to what is available in the public record. Neither Plaintiffs nor Defendant

shall disparage the other.



                                                   31
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 39 of 89
                                                                                  Execution Copy


       8.22    Protective Orders. All orders and designations regarding the confidentiality of

documents and information (“Protective Orders”) remain in effect, and all Parties and counsel

remain bound to comply with the Protective Orders, including the provision to certify the

destruction of “Confidential” documents.

       8.18 Dismissal of the Farve Litigation. BDG and Plaintiff Farve will within no less than

two (2) days of the Effective Date, submit a stipulation and proposed Order in the United States

District Court for the Northern District of California that will dismiss Farve with prejudice.

       8.19 Dismissal of the Bradshaw Litigation. BDG and Plaintiff Bradshaw will within no

less than two (2) days of the Effective Date submit a stipulation and proposed Order in the United

States District Court for the Eastern District of New York that will dismiss Bradshaw with

prejudice.

       IN WITNESS HEREOF the undersigned, being duly authorized, have caused this

Agreement to be executed on the dates shown below and agree that it shall take effect on the last

date it is executed by all of the undersigned.




                                                 32
DocuSign Envelope ID: 48452C0D-0B10-4B29-8B9D-F492627C7DCA
                     Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 40 of 89
                                                                                             Execution Copy


            APPROVED AND AGREED:
                      April 19, 2021 | 8:11:00 AM PDT

            DATED: April          , 2021                          REESE LLP


                                                                  ________________________
                                                                  Michael R. Reese
                                                                  Class Counsel and Plaintiffs’ Counsel
                       April 19, 2021 | 6:16:17 PM EDT
            DATED: April ___, 2021                                SHEEHAN & ASSOCIATES, P.C.


                                                                  ________________________
                                                                  Spencer Sheehan
                                                                  Class Counsel and Plaintiffs’ Counsel
                      April 19, 2021 | 10:26:00 AM EDT
            DATED: April          , 2021                          SHUB LAW FIRM, LLC


                                                                  ________________________
                                                                  Kevin Laukaitis
                                                                  Class Counsel and Plaintiffs’ Counsel


            DATED: April         , 2021                           DLA PIPER LLP (US)



                                                                  ____________________________________
                                                                  Stefanie J. Fogel
                                                                  Counsel for Defendant
                      April 19, 2021 | 9:13:39 AM PDT
            DATED: April          , 2021

                                                                  ________________________
                                                                  Lauren Biegel
                                                                  Plaintiff




                                                             33
Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 41 of 89




      19
DocuSign Envelope ID: 48452C0D-0B10-4B29-8B9D-F492627C7DCA
                     Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 42 of 89
                                                                                             Execution Copy


            APPROVED AND AGREED (CONTINUED):


                      April 19, 2021 | 10:58:31 AM EDT
            DATED: April __, 2021                                 ________________________
                                                                  Greg Maroney
                                                                  Plaintiff and Class Representative


                     April 19, 2021 | 7:24:36 AM PDT
            DATED: April __, 2021                                 ________________________
                                                                  Stephen Bradshaw
                                                                  Plaintiff and Class Representative


                       April 19, 2021 | 10:27:51 AM EDT
            DATED: April __, 2021                                 ________________________
                                                                  Angela Farve
                                                                  Plaintiff and Class Representative


                       April 19, 2021 | 1:44:48 PM EDT
            DATED: April __, 2021                                 ________________________
                                                                  Ryan Cosgrove
                                                                  Plaintiff and Class Representative



                       April 19, 2021 | 5:29:32 PM EDT
            DATED: April          , 2021
                                                                  Clive Rhoden
                                                                  Plaintiff and Class Representative


                      April 19, 2021 | 11:41:09 AM EDT
            DATED: April __, 2021                                 ________________________
                                                                  Christina Henderson
                                                                  Plaintiff




                                                             34
Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 43 of 89
       Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 44 of 89
                                                               Execution Copy


                                    LIST OF EXHIBITS


Exhibit A:    Product List

Exhibit B:    Claim Form

Exhibit C1:   Long Form Notice

Exhibit C2:   Print Publication Notice

Exhibit D:    Proposed Order of Preliminary Approval




                                            36
Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 45 of 89




 EXHIBIT A
    Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 46 of 89




                                   EXHIBIT A
                                 PRODUCT LIST
   Blue Diamond Almond Breeze Almond Unsweetened Vanilla, 64 oz. (Refrigerated)
   Blue Diamond Almond Breeze Almond Sweetened Vanilla, 64 oz. (Refrigerated)
   Blue Diamond Almond Breeze Almond Unsweetened Vanilla, 96 oz. (Refrigerated)
   Blue Diamond Almond Breeze Almond Lightly Sweetened Vanilla, 64 oz. (Refrigerated)
   Blue Diamond Almond Breeze Almond Sweetened Vanilla, 96 oz. (Refrigerated)
   Blue Diamond Almond Breeze Almond Blends Unsweetened Almond Coconut Vanilla,
    64 oz. (Refrigerated)
   Blue Diamond Almond Breeze Almond Unsweetened Vanilla, 32 oz. (Shelf Stable)
   Blue Diamond Almond Breeze Almond Sweetened Honey Vanilla, 64 oz. (Refrigerated)
   Blue Diamond Almond Breeze Almond Blends Unsweetened Almond Cashew Vanilla,
    64 oz. (Refrigerated)
   Blue Diamond Almond Breeze Almond Sweetened Vanilla, 32 oz. (Shelf Stable)
   Blue Diamond Almond Breeze Almond Unsweetened Vanilla, 64 oz. (Shelf Stable)
   Blue Diamond Almond Breeze Almond Sweetened Vanilla, 64 oz. (Shelf Stable)
   Blue Diamond Almond Breeze Almond Blends Unsweetened Almond Coconut Vanilla,
    32 oz. (Shelf Stable)
   Blue Diamond Almond Breeze Almond Sweetened Vanilla, 10 oz. (Refrigerated)
   Blue Diamond Almond Breeze Almond Blends Sweetened Almond Cashew Vanilla, 64
    oz. (Refrigerated)
   Blue Diamond Almond Breeze Almond Unsweetened Vanilla, 4 Ct. 8 oz. (Shelf Stable)
   Blue Diamond Almond Breeze Almond Sweetened Vanilla, 4 Ct. 8 oz. (Shelf Stable)
   Blue Diamond Almond Breeze Almond Unsweetened Vanilla, 8 oz. (Shelf Stable)
   Blue Diamond Almond Breeze Almond Sweetened Vanilla, 8 oz. (Shelf Stable)
   Blue Diamond Almond Breeze Almond Sweetened Vanilla Chai Spice Nog, 32 oz.
    (Refrigerated)
   Blue Diamond Almond Breeze Almond Blends Sweetened Almond Coconut Vanilla, 32
    oz. (Shelf Stable)
   Blue Diamond Almond Breeze Almond Sweetened Vanilla, 32 oz. (Shelf Stable)
   Blue Diamond Almond Breeze Almond Sweetened Vanilla, 96 oz. (Refrigerated)
   Blue Diamond Almond Breeze Almond Sweetened Honey Vanilla, 32 oz. (Shelf Stable)
   Almond Breeze Almond Unsweetened Vanilla, 6 ct. 23 oz. (Shelf Stable)
   Blue Diamond Almond Breeze Almond Creamer Vanilla, 32 oz.
   Blue Diamond Almond Breeze Blended Vanilla Yogurt, 24 oz.
   Blue Diamond Almond Breeze Blended Vanilla Yogurt, 5.3 oz.
Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 47 of 89




 EXHIBIT B
              Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 48 of 89
 Your claim must be                     UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF NEW YORK
 submitted online or
                                                                                                       BDG
    delivered by:    BIEGEL, ET AL. V. BLUE DIAMOND GROWERS, CASE NO. 7:20-CV-03032
   [DEADLINE]                                    Claim Form

                                       CLAIM FORM INSTRUCTIONS


1. You may submit your Claim Form online at [WEBSITE URL] or by U.S. Mail to the following address: Blue
   Diamond Growers Settlement, c/o Claim Administrator, 1650 Arch Street, Suite 2210, Philadelphia, PA 19103.
   Please make sure to include the completed and signed Claim Form and all supporting materials in one envelope.

2. You must complete the entire Claim Form. Please type or write your responses legibly.

3. Please keep a copy of your Claim Form and any supporting materials you submit. Do not submit your only copy
   of the supporting documents. Materials submitted will not be returned. Copies of documentation submitted in
   support of your Claim should be clear and legible.

4. If your Claim Form is incomplete or missing information, the Claim Administrator may contact you for additional
   information. If you do not respond, the Claim Administrator will be unable to process your claim, and you will
   waive your right to receive money under the Settlement.

5. If you have any questions, please contact the Claim Administrator by email at [EMAIL ADDRESS] or by mail at
   the address listed above.

6. Each Household is limited to and may only submit a single Claim Form.

7. You must notify the Claim Administrator if your address changes. If you do not, you may not receive your
   payment.

8. DEADLINE -- Your claim must be submitted online by [DEADLINE DATE]. Claim Forms submitted by
   mail must be delivered to the Claim Administrator no later than [DEADLINE DATE].




                                                        1
                 Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 49 of 89
    Your claim must be                     UNITED STATES DISTRICT COURT
                                    FOR THE SOUTHERN DISTRICT OF NEW YORK
    submitted online or
                                                                                                               BDG
       delivered by:    BIEGEL, ET AL. V. BLUE DIAMOND GROWERS, CASE NO. 7:20-CV-03032
      [DEADLINE]                                    Claim Form


I. YOUR CONTACT INFORMATION AND MAILING ADDRESS

Provide your name and contact information below. You must notify the Claim Administrator if your contact
information changes after you submit this form.



                 First Name                                                    Last Name



                 Street Address



                     City                                      State                                  Zip Code



                                  Email Address


II. PURCHASE INFORMATION OR DOCUMENTATION

    Please select one of the following options. If you do not have proof of purchase, complete the chart on the next page.

        I am enclosing proof of purchase in the form of a printed point of purchase receipt from a third-party retail
    source that reasonably establishes the fact and date of the purchase of the Product during the Class Period in the
    United States. You may receive $1.00 for each Product purchased, up to a maximum of 20 Products. 1

    Please provide the number of Products purchased during the Class Period for which you are providing proof of
    purchase:


         I do not have proof of my Product purchase. Provide the Product names(s), approximate price(s),
    approximate date(s) of purchase, store name(s) and store location(s) in the chart on the next page. You will receive
    $0.50 for each Product purchased, up to a maximum of 10 Products.2

    The claimed purchases must be direct retail purchases made by you and the purchases were not made for purposes of
    resale or commercial use.


1
 Payment Amounts will be reduced on a pro rata basis (equally proportioned) if the total amount of money claimed with
proof of purchase is more than $1,250,000.
2
 Payment amounts will be reduced on a pro rata basis (equally proportioned) if the total amount of money claimed without
proof of purchase is more than $750,000.
                                                              2
             Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 50 of 89
Your claim must be                     UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF NEW YORK
submitted online or
                                                                                                      BDG
   delivered by:    BIEGEL, ET AL. V. BLUE DIAMOND GROWERS, CASE NO. 7:20-CV-03032
  [DEADLINE]                                    Claim Form



               Product Name          Approximate Date of    Approximate    Name of Retail Store      Store
                                    Purchase (MM/DD/YY)        Price      Product was Purchased     Location
    1.
    2.
    3.
    4.
    5.
    6.
    7.
    8.
    9.
   10.

III. PAYMENT SELECTION

Please select one of the following payment options:

    PayPal - Enter your PayPal email address: __________________________________________________

    Venmo - Enter the mobile number associated with your Venmo account: __ __ __-__ __ __-__ __ __ __

    Physical Check - Payment will be mailed to the address provided above.


IV. VERIFICATION AND ATTESTATION UNDER PENALTY OF PERJURY

By signing below and submitting this Claim Form, I hereby swear under penalty of perjury that I am the person
identified above and the information provided in this Claim Form, including supporting documentation is true and
correct, and that nobody from my household has submitted another claim in connection with this Settlement.


___________________________________                           Date:
Your signature                                                         MM        DD        YYYY

___________________________________
Your name




                                                       3
Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 51 of 89




EXHIBIT C1
            Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 52 of 89




               NOTICE OF PROPOSED CLASS ACTION SETTLEMENT
            UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK


        If you purchased certain Blue Diamond Growers almondmilk,
        almondmilk blend, or yogurt alternative products, you may be
             eligible for a payment from a class action settlement.
                   A federal court authorized this notice. This is not a solicitation from a lawyer.

     A settlement has been reached with Blue Diamond Growers in a class action lawsuit about the
      marketing and labeling of certain almondmilk, almondmilk blend, and yogurt alternative products.

     You are included in this settlement as a Class Member if you purchased certain BDG almondmilk,
      almondmilk blend or almondmilk yogurt alternative products from April 15, 2014 through
      [PRELIMINARY APPROVAL DATE].

     Your rights are affected whether you act or don’t act. Please read this Notice carefully.

      SUMMARY OF YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT                                      DEADLINE
SUBMIT A CLAIM           The only way to receive a payment from this Settlement. If           [DEADLINE]
                         you submit a Claim Form, you will give up the right to sue
                         Blue Diamond Growers in a separate lawsuit about the legal
                         claims this settlement resolves.
EXCLUDE YOURSELF         Get no payment. This option allows you to sue, continue to           [DEADLINE]
                         sue, or be part of another lawsuit against Blue Diamond
                         Growers related to the legal claims this settlement resolves.
OBJECT TO THE            If you do not exclude yourself from the settlement, you may          [DEADLINE]
SETTLEMENT AND/OR        object to it by writing to the Court about why you don’t like
ATTEND A HEARING         the settlement. If you object, you may also file a claim for a
                         payment. You may object to the settlement and ask the Court
                         for permission to speak at the Final Approval Hearing about
                         your objection.
DO NOTHING               Unless you exclude yourself, you are automatically part of the       No Deadline
                         settlement. If you do nothing, you will not get a payment from
                         this settlement and you will give up the right to sue, continue
                         to sue, or be part of another lawsuit against Blue Diamond
                         Growers about the legal claims resolved by this settlement.

     These rights and options—and the deadlines to exercise them—are explained in this Notice.

     The Court in charge of this case still has to decide whether to approve the settlement.
                                                        1
                Questions? Call XXX-XXX-XXXX Toll-Free or Visit [Website URL]
            Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 53 of 89




                                                      WHAT THIS NOTICE CONTAINS

BASIC INFORMATION .................................................................................................................................... 2
WHO IS IN THE SETTLEMENT ........................................................................................................................ 3
THE SETTLEMENT BENEFITS ......................................................................................................................... 4
HOW TO GET A PAYMENT—MAKING A CLAIM ............................................................................................ 4
THE LAWYERS REPRESENTING YOU ............................................................................................................. 5
EXCLUDING YOURSELF FROM THE SETTLEMENT ......................................................................................... 6
COMMENTING ON OR OBJECTING TO THE SETTLEMENT ............................................................................... 6
THE COURT’S FINAL APPROVAL HEARING ................................................................................................... 7
IF I DO NOTHING ........................................................................................................................................... 8
GETTING MORE INFORMATION ..................................................................................................................... 8




                                                             BASIC INFORMATION


 1. Why was this Notice issued?

A court authorized this Notice because you have a right to know about the proposed settlement of this
class action lawsuit and about all of your options before the Court decides whether to grant final
approval to the settlement. This Notice explains the lawsuit, your legal rights, what benefits are
available, and who can receive them.

The Honorable Cathy Seibel of the United States District Court for the Southern District of New York
is overseeing this class action. The case is known as Biegel, et al. v. Blue Diamond Growers, Case No.
7:20-cv-03032-CD (S.D.N.Y.). The people that filed this lawsuit are called the “Plaintiffs” and the
company they sued, Blue Diamond Growers, is called the “Defendant.”


 2. What is this lawsuit about?

This lawsuit is about the marketing and labeling of certain Blue Diamond Growers almondmilk,
almondmilk blend, and yogurt alternative products. Plaintiffs allege that the Defendant made false and
misleading claims regarding the labeling of certain products as “vanilla” or “vanilla with other flavors.”
The Defendant denies all of the allegations in the Litigation.




                                                                             2
                   Questions? Call XXX-XXX-XXXX Toll-Free or Visit [Website URL]
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 54 of 89




 3. What is a class action?

In a class action, one or more people called Class Representatives (in this case Lauren Biegel, Greg
Maroney, Stephen Bradshaw, Angela Farve, Ryan Cosgrove, Clive Rhoden, and Christina Henderson)
sue on behalf of other people with similar claims. Together, the people included in the class action are
called a Class or Class Members. One court resolves the issues for all Class Members, except for those
who exclude themselves from the Class.

 4. Why is there a Settlement?

The Court did not decide in favor of Plaintiffs or Defendant. Instead, the Plaintiffs and Defendant
agreed to a settlement. This way, they avoid the cost and burden of a trial and the people affected can
get benefits. The Class Representatives and their attorneys think the settlement is best for all Class
Members.

                                     WHO IS IN THE SETTLEMENT


 5. Who is in the Settlement?

The Settlement Class includes all consumers in the United States who purchased the Products from
April 15, 2014 through [PRELIMINARY APPROVAL] (the “Class Period”).

The Products include almondmilk, almondmilk blend, and almondmilk yogurt alternative products
manufactured and labeled by Blue Diamond Growers during the Class Period that include reference to
vanilla, including but not limited to, the word “vanilla” or the phrase “vanilla with other natural
flavors,” on the front pack or in the ingredient statement. For a complete list of Products, please visit
[WEBSITE URL].


 6. Are there exceptions to being included?


Yes. The Settlement Class does not include: the Released Parties, any government entities, persons
who made such purchase for the purpose of resale, persons who made a valid, timely request for
exclusion, and Hon. Cathy Seibel and Randall W. Wulff, and any members of their immediate family.

If you are not sure whether you are included in the Settlement Class, you can ask for free help by
emailing the Claim Administrator at [EMAIL ADDRESS] or calling the Claim Administrator at XXX-
XXX-XXXX. You may also view the Settlement Agreement at [WEBSITE URL].




                                                   3
             Questions? Call XXX-XXX-XXXX Toll-Free or Visit [Website URL]
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 55 of 89




                                   THE SETTLEMENT BENEFITS


 7. What does the Settlement provide?


Blue Diamond Growers has agreed to make payments to Class Members who submit valid Claim
Forms. Each Household is limited to and may only submit a single Claim Form.

 8. How much will my payment be?


If you submit a valid Claim Form with Proof of Purchase, you will receive a cash payment of $1.00
for each Product purchased, up to a maximum of twenty (20) Products. If the total dollar amount of
valid claims submitted with proof of purchase is more than $1,250,000, payments will be reduced on
a pro rata basis (equally proportioned).

If you submit a valid Claim Form without Proof of Purchase, you will receive a cash payment of $0.50
for each Product purchased, up to a maximum of ten (10) Products. If the total dollar amount of valid
claims submitted without proof of purchase is more than $750,000, payments shall be reduced on a
pro rata basis (equally proportioned).


 9. What claims am I releasing if I stay in the Settlement Class?


Unless you exclude yourself from the Settlement, you cannot sue, continue to sue, or be part of any
other lawsuit against the Defendant about any of the legal claims this settlement resolves. The
“Released Claims” section in the Settlement Agreement describes the legal claims that you release if
you remain in the Settlement Class. The Settlement Agreement can be found at [WEBSITE URL].

                          HOW TO GET A PAYMENT—MAKING A CLAIM


 10. How do I submit a claim and get a cash payment?


You must complete and submit a Claim Form by [DEADLINE DATE]. Claim Forms may be submitted
online at [WEBSITE URL] or printed from the website and mailed to the Claim Administrator at Blue
Diamond Growers Settlement, c/o Claim Administrator, 1650 Arch Street, Suite 2210, Philadelphia,
PA 19103.

You may contact the Claim Administrator to request a claim form by telephone XXX-XXX-XXXX,
email [EMAIL ADDRESS], or U.S. mail at Blue Diamond Growers Settlement, c/o Claim
Administrator, 1650 Arch Street, Suite 2210, Philadelphia, PA 19103.




                                                 4
            Questions? Call XXX-XXX-XXXX Toll-Free or Visit [Website URL]
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 56 of 89




 11. What is the deadline for submitting a claim?


Claims must be submitted online by [DEADLINE DATE]. Claim Forms submitted by mail must be
received by the Claim Administrator no later than [DEADLINE DATE].

 12. When will I get my payment?


The Court will hold a Final Approval Hearing on [DATE], to decide whether to approve the Settlement.
If the Court approves the settlement, there may be appeals. It is always uncertain whether appeals will
be filed and, if so, how long it will take to resolve them. Settlement payments will be distributed as
soon as possible, if and when the Court grants final approval to the settlement and after any appeals
are resolved.

The date and time of the Final Approval Hearing is subject to modification by the Court so check
[WEBSITE URL] for updates.

                                THE LAWYERS REPRESENTING YOU


 13. Do I have a lawyer in the case?


Yes. The Court has appointed the law firms of Sheehan & Associates, P.C., Shub Law Firm LLC, and
Reese LLP to represent you and the Settlement Class. These attorneys are called Class Counsel. You
will not be charged for their services.


 14. Should I get my own lawyer?


You do not need to hire your own lawyer because Class Counsel works for you. If you want your own
lawyer, you may hire one at your own expense.


 15. How will the lawyers be paid?


Class Counsel will ask the Court for an award of attorneys’ fees and costs of up to $550,000. They will
also ask the Court to approve a $3,571.42 incentive award for each of the Class Representatives. The
Court may award less than these amounts. If approved, these fees, costs and awards will be paid
separately by the Defendant and will not reduce the amount of money available to Class Members.




                                                  5
            Questions? Call XXX-XXX-XXXX Toll-Free or Visit [Website URL]
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 57 of 89




                           EXCLUDING YOURSELF FROM THE SETTLEMENT


 16. How do I opt out of the Settlement?


If you do not want to receive any benefits from the Settlement, and you want to keep your right, if any,
to sue the Defendant on your own about the legal issues in this case, then you must take steps to exclude
yourself from the Settlement Class. This is called “opting out” of the Settlement Class. The deadline
for requesting exclusion from the Settlement is [DEADLINE DATE].

To exclude yourself from the settlement, you must submit a written request for exclusion online or by
mail. Your request for exclusion must include: (1) your name; (2) your current address; (3) a statement
that you are a Class Member and you purchased one or more of the Products during the Class Period
and wish to be excluded from the settlement in Biegel v. Blue Diamond Growers, Case No. 7:20-cv-
03032; and (4) your signature. Your request for exclusion must be submitted online or mailed to the
Claim Administrator so it is received by [DEADLINE DATE]:

                                   Blue Diamond Growers Settlement
                                       ATTN: Exclusion Request
                                            PO Box 58220
                                        Philadelphia, PA 19102

If you exclude yourself, you are telling the Court you do not want to be part of the settlement. You
will not be eligible to receive a payment if you exclude yourself.


                        COMMENTING ON OR OBJECTING TO THE SETTLEMENT


 17. How do I tell the Court if I do not like the Settlement?


If you are a Class Member, you can object to the settlement if you do not like it or a portion of it. You
can give reasons why you think the Court should not approve it. The Court will consider your views.

Your objection must include: (i) the case name and number: Biegel v. Blue Diamond Growers, Case
No. 7:20-cv-03032-CS; (ii) the name, address and telephone number of the objector; (iii) the name,
address, and telephone number of all counsel (if any) who represent the objector, including any former
or current counsel who may be entitled to compensation for any reason if the objection is successful,
and legal and factual support for the right to such compensation; (iv) documents or testimony sufficient
to establish membership in the Settlement Class; (v) a detailed statement of any objection asserted,
including the grounds therefor; (vi) whether the objector is, and any reasons for, requesting the
opportunity to appear and be heard at the final approval hearing; (vii) the identity of all counsel (if any)
representing the objector who will appear at the final approval hearing and, if applicable, a list of all
persons who will be called to testify in support of the objection; (viii) copies of any papers, briefs, or
other documents upon which the objection is based; (ix) a detailed list of any other objections submitted
by the Settlement Class Member, or his/her counsel, to any class Litigations submitted in any state or
federal court in the United States in the previous five (5) years (or affirmatively stating that no such


                                                     6
             Questions? Call XXX-XXX-XXXX Toll-Free or Visit [Website URL]
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 58 of 89




prior objection has been made); and (x) the objector’s signature, in addition to the signature of the
objector’s attorney (if any).

Your written objection may be submitted by mail, express mail, electronic transmission, or personal
delivery, but to be timely, it must be delivered to the Claim Administrator (not just postmarked or sent)
by [DEADLINE DATE]:

                                  Blue Diamond Growers Settlement
                                         ATTN: Objections
                                           PO Box 58220
                                       Philadelphia, PA 19102

You or your attorney may speak at the Final Approval Hearing about your objection. To do so, you
must include a statement in your objection indicating that you or your attorney intend to appear at the
Final Approval Hearing. Remember, your objection must be delivered to the Claim Administrator by
[DEADLINE DATE].

 18. What is the difference between objecting and excluding?


Objecting is telling the Court that you do not like something about the Settlement. You can object to
the Settlement only if you do not exclude yourself from the Settlement. Excluding yourself from the
Settlement is opting out and telling the Court that you do not want to be part of the Settlement. If you
opt out of the Settlement, you cannot object to it because it no longer affects you.

                              THE COURT’S FINAL APPROVAL HEARING


 19. When is the Court’s Final Approval Hearing?


The Court will hold a Final Approval Hearing at [TIME]. on [DATE], in Courtroom [X] located at The
Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse, 300 Quarropas St., White
Plains, New York. At the Final Approval Hearing, the Court will consider whether the Settlement is
fair, reasonable, and adequate. It will also consider whether to approve Class Counsel’s request for an
award of attorneys’ fees and costs, as well as the Class Representatives’ incentive awards. If there are
objections, the Court will consider them. Judge Seibel will listen to people who have asked to speak at
the hearing (see Question 17 above). After the hearing, the Court will decide whether to approve the
settlement.

The date or time of the Final Approval Hearing may change. Be sure to check the Settlement Website,
[WEBSITE URL], for any updates.

 20. Do I have to come to the Final Approval Hearing?


No. Class Counsel will answer any questions the Court may have. You may attend at your own expense
if you wish. If you send an objection, you do not have to come to the Final Approval Hearing to talk


                                                   7
             Questions? Call XXX-XXX-XXXX Toll-Free or Visit [Website URL]
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 59 of 89




about it. If you delivered your written objection on time, the Court will consider it. You may also pay
your own lawyer to attend, but it is not necessary.

                                           IF I DO NOTHING


 21. What happens if I do nothing at all?


If you are a Class Member and you do nothing, you will give up the rights explained in Question 9,
including your right to start a lawsuit, continue a lawsuit, or be part of any other lawsuit against Blue
Diamond Growers and the Released Parties about the legal issues resolved by this settlement. In
addition, you will not receive a payment from this settlement.

                                    GETTING MORE INFORMATION


 23. How do I get more information?


This Notice summarizes the proposed settlement. Complete details are provided in the Settlement
Agreement. The Settlement Agreement and other related documents are available at [WEBSITE URL].

If you have additional questions, you may contact the Claim Administrator by email, phone, or mail:

Email: [EMAIL ADDRESS]

Toll-Free: [XXX-XXX-XXXX]

Mail: Blue Diamond Growers Settlement, c/o Claim Administrator, 1650 Arch Street, Suite 2210,
Philadelphia, PA 19103

Publicly filed documents can also be obtained by visiting the office of the Clerk of the United States
District Court for the Southern District of New York or reviewing the Court’s online docket.




                                                   8
             Questions? Call XXX-XXX-XXXX Toll-Free or Visit [Website URL]
Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 60 of 89




EXHIBIT C2
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 61 of 89



                                             Legal Notice

    If you purchased certain Blue Diamond Growers almondmilk,
    almondmilk blend, or yogurt alternative products, you may be
         eligible for a payment from a class action settlement.
A settlement has been reached with Blue Diamond Growers in a class action lawsuit about whether it
falsely marketed and labeled certain almondmilk, almondmilk blend, and yogurt alternative products.
Blue Diamond Growers denies all of the allegations in the Litigation. The Court has not decided which
side is right.

Who is Included? You are included in this settlement as a “Class Member” if you purchased certain
Blue Diamond Growers almondmilk, almondmilk blend or almondmilk yogurt alternative products from
April 15, 2014 through [PRELIMINARY APPROVAL DATE].

What does the settlement provide? Blue Diamond Growers has agreed to make payments to Class
Members who submit valid Claim Forms.

Class Members who submit a valid Claim Form with Proof of Purchase, will receive a cash payment of
$1.00 for each Product purchased, up to a maximum of twenty (20) Products. If the total dollar amount
of valid claims submitted with proof of purchase is more than $1,250,000, payments will be reduced on
a pro rata basis (equally proportioned).

Class Members who submit a valid Claim Form without Proof of Purchase, will receive a cash payment
of $0.50 for each Product purchased, up to a maximum of ten (10) Products. If the total dollar amount of
valid claims submitted without proof of purchase is more than $750,000, payments shall be reduced on
a pro rata basis (equally proportioned).

How do I get a payment? You must submit a valid Claim Form by [DATE]. Claim Forms may be
submitted online at [WEBSITE URL] or printed from the website and mailed to the address on the Claim
Form. Claim Forms are also available by calling XXX-XXX-XXXX or emailing [EMAIL ADDRESS].

Your other options. If you are included in the settlement and do nothing, your rights will be affected
and you won’t get a payment. If you don’t want to be legally bound by the settlement, you must exclude
yourself from it by [DATE]. Unless you exclude yourself, you won’t be able to sue or continue to sue
Blue Diamond Growers for any claim made in this lawsuit or released by the Settlement Agreement. If
you stay in the settlement (i.e., don’t exclude yourself), you may object to it or ask for permission for
you or your lawyer to appear and speak at the Final Approval Hearing – at your own cost – but you don’t
have to. Objections and requests to appear are due by [DATE]. More information about these options is
available at [WEBSITE URL].

The Court’s hearing. The Court will hold a hearing in this case Biegel, et al. v. Blue Diamond
Growers, Case No. 7:20-cv-03032) at [TIME]. on [DATE], in Courtroom [X] located at The Hon.
Charles L. Brieant Jr. Federal Building and United States Courthouse, 300 Quarropas St., White Plains,
New York. At the Final Approval Hearing, the Court will decide whether to approve the settlement;
Class Counsel’s request for an award of attorneys’ fees and costs ($550,000), and incentive awards to
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 62 of 89




the Class Representatives ($3,571.42 each). You or your lawyer may appear at the hearing at your own
expense.

                                 This notice is only a summary.
             For more information visit [WEBSITE URL] or call XXX-XXX-XXXX.
Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 63 of 89




 EXHIBIT D
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 64 of 89




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 Lauren Biegel, Greg Maroney, Ryan                   Case No.: 7:20-cv-03032-CS
 Cosgrove, Clive Rhoden, Stephen Bradshaw,
 Angela Farve and Christina Henderson,                 [PROPOSED] ORDER GRANTING
 individually and on behalf of all others               PRELIMINARY APPROVAL OF
 similarly situated,                                 SETTLEMENT, APPROVAL OF FORM
                                                        NOTICE, AND SCHEDULING OF
                        Plaintiffs,                      FINAL APPROVAL HEARING
        v.

 Blue Diamond Growers,

                        Defendant.

        Upon consideration of the Motion by Plaintiffs Lauren Biegel (“Biegel”), Greg Maroney

(“Maroney”), Stephen Bradshaw (“Bradshaw”), Angela Farve (“Farve”), Ryan Cosgrove

(“Cosgrove”), Clive Rhoden (“Rhoden”), and Christina Henderson (“Henderson”) (collectively,

the “Plaintiffs”) for Preliminary Approval of Settlement, Approval of Form Notice, and

Scheduling of Final Approval Hearing, and the entire record herein, the Court grants preliminary

approval of the Settlement contained in the Parties’ Class Settlement Agreement filed on April 19,

2021 (“Settlement Agreement”), upon the terms and conditions set forth in this Order. Capitalized

terms and phrases in this Order shall have the same meaning they have in the Settlement

Agreement. The Court makes the following findings:

                                         FINDINGS OF FACT

       1.      Plaintiffs bring their Motion for Preliminary Approval of Settlement, Approval of

Form Notice, and Scheduling of Final Approval Hearing before the Court, with the consent of

Defendant Blue Diamond Growers (“Defendant”, “BDG”, or the “Company”).

       2.      The Parties, through their counsel, conducted an extensive and thorough

examination, investigation, and evaluation of the relevant law, facts, and allegations to assess the



                                                 1
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 65 of 89




merits of the potential claims to determine the strength of both defenses and liability sought in

the Action.

       3.      The Parties engaged in discovery, where Defendant provided Class Counsel with

extensive information and documents.

       4.      In addition, Class Counsel evaluated the various state consumer protection laws,

as well as the legal landscape, to determine the strength of the claims, the likelihood of success,

and the parameters within which courts have assessed settlements similar to the proposed

Settlement.

       5.      The Parties entered into a Settlement Agreement pursuant to which they agreed to

settle the Action, subject to the approval and determination by the Court as to the fairness,

reasonableness, and adequacy of the Settlement, which, if approved, will result in dismissal of

the Action with prejudice.

       6.      The Court has reviewed the Settlement Agreement, including the exhibits

attached thereto, and the Declarations of Spencer Sheehan and Steven Weisbrot, and exhibits

attached thereto, and having found good cause based on the record,

       THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED as follows:

       1.      Stay of the Action. All non-settlement-related proceedings in the Action are

hereby stayed and suspended until further order of the Court.

       2.      Preliminary Class Certification for Settlement Purposes Only. Having made

the findings set forth above, the Court hereby preliminarily certifies a plaintiff class for

settlement purposes only, pursuant to Federal Rule of Civil Procedure 23(a), 23(b)(2) and (b)(3),

in accordance with the terms of the Settlement Agreement (the “Settlement Class”). The Court

preliminarily finds, based on the terms of the Settlement described in the Settlement Agreement




                                                  2
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 66 of 89




and for settlement purposes only, that: (a) the Settlement Class is so numerous that joinder of all

members is impracticable; (b) there are issues of law and fact that are typical and common to the

Class, and that those issues predominate over individual questions; (c) a class action on behalf of

the certified Class is superior to other available means of adjudicating this dispute; and (d) as set

forth below, Plaintiffs and Class Counsel are adequate representatives of the Class. If the Court

does not grant final approval of the Settlement set forth in the Settlement Agreement, or if the

Settlement set forth in the Settlement Agreement is terminated in accordance with its terms, then

the Settlement Agreement, and the certification of the Settlement Class provided for herein, will

be vacated and the Action shall proceed as though the Settlement Class had never been certified,

without prejudice to any party’s position on the issue of class certification or any other issue.

Defendant retains all rights to assert that the Action may not be certified as a class action, other

than for purposes of this Settlement.

       3.      Class Definition. The Settlement Class is defined as All consumers in the United

States who purchased the Products during the Class Period. The Settlement Class excludes the

Released Parties, any government entities, persons who made such purchase for the purpose of

resale, persons who made a valid, timely request for exclusion, and Hon. Cathy Seibel and

Randall W. Wulff, and any members of their immediate family.

       4.      Class Representatives and Class Counsel. The Court appoints Michael R. Reese

of Reese LLP, Spencer Sheehan of Sheehan & Associates, P.C., and Kevin Laukaitis of Shub

Law Firm LLC as class counsel for the Settlement Class. Lauren Biegel, Greg Maroney, Stephen

Bradshaw, Angela Farve, Ryan Cosgrove, Clive Rhoden, and Christina Henderson are hereby

appointed as the Class Representatives.

       5.      Preliminary Settlement Approval. The Court preliminarily approves the




                                                  3
         Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 67 of 89




Settlement set forth in the Settlement Agreement as being within the range of possible approval

as fair, reasonable, and adequate, within the meaning of Rule 23 and the Class Action Fairness

Act of 2005, subject to final consideration at the Final Approval Fairness Hearing provided for

below. Accordingly, the Settlement Agreement is sufficient to warrant sending notice to the

Class.

         6.    Jurisdiction. The Court has subject-matter jurisdiction over the Action pursuant

to 28 U.S.C. §§ 1332 and 1367 and personal jurisdiction over the Parties before it. Additionally,

venue is proper in this District pursuant to 28 U.S.C. § 1391.

         7.    Fairness Hearing. A Fairness Hearing shall be held on August 25, 2021 at the

United States District Court for the Southern District Court of New York in the Courtroom 621

at 300 Quarropas Street, White Plains, New York, to determine, among other things: (a) whether

the Action should be finally certified as a class action for settlement purposes pursuant to Rule

23(a), 23(b)(2) and (b)(3); (b) whether the Settlement of the Action should be finally approved as

fair, reasonable, and adequate pursuant to Rule 23(e); (c) whether the Action should be dismissed

with prejudice pursuant to the terms of the Settlement Agreement; (d) whether Settlement Class

Members should be bound by the releases set forth in the Settlement Agreement; (e) whether

Settlement Class Members and related persons should be permanently enjoined from pursuing

lawsuits based on the transactions and occurrences at issue in the Action; (f) whether the

application of Class Counsel for an award of Attorneys’ Fees and Expenses should be approved

pursuant to Rule 23(h); and (g) whether the application of the named Plaintiffs for Class

Representative Incentive Awards should be approved. The submissions of the Parties in support

of the Settlement, including Class Counsel’s application for Attorneys’ Fees and Expenses and

the Class Representative Incentive Awards, shall be filed with the Court no later than July 26,




                                                 4
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 68 of 89




2021, which is thirty (30) calendar days prior to the Fairness Hearing.

       8.      Administration and Class Notice.

               a.      The Court accepts the recommendations of Class Counsel and Defendant,

and hereby appoints Angeion Group to serve as Settlement Administrator in accordance with the

terms of the Settlement Agreement, and to help implement the terms of the Settlement

Agreement.

               b.      The proposed Class Notice, Summary Settlement Notice, and notice

methodology described in the Settlement Agreement and in the Declaration of Steven Weisbrot

(the “Weisbrot Declaration”) are hereby approved.

               c.      No later than ten (10) calendar days after the entry of the Preliminary

Approval Order, the Settlement Administrator shall cause the Notice Plan to commence as

described in the Weisbrot Declaration. Specifically, the Settlement Administrator shall establish

a website that will inform Settlement Class Members of the terms of the Settlement Agreement,

their rights, dates and deadlines, and related information. The website shall include materials

agreed upon by the Parties and as further ordered by this Court.

               d.      The Settlement Administrator shall disseminate any remaining notice, as

stated in the Settlement Agreement and the Weisbrot Declaration.

               e.      No later than seven (7) calendar days before the date of the Fairness

Hearing, the Settlement Administrator shall file a declaration or affidavit with the Court that: (i)

includes a list of those persons who have opted out or excluded themselves from the Settlement;

and (ii) attests to the proper implementation of the Notice Plan.

               f.      No later than ten (10) calendar days after the Settlement Agreement is

filed with the Court, the Settlement Administrator, with assistance from the Parties as needed,




                                                  5
           Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 69 of 89




shall mail or cause the items specified in 28 U.S.C. § 1715(b) to be mailed to each State and

Federal official, as specified in 28 U.S.C. § 1715(a).

       9.       Findings Concerning Notice. The Court finds that the form, content, and method

of giving notice to the Class as described in paragraph 8 of this Order: (a) will constitute the best

practicable notice; (b) are reasonably calculated, under the circumstances, to apprise the

Settlement Class Members of the pendency of the Action, the terms of the proposed Settlement,

and their rights under the proposed Settlement, including but not limited to their rights to object

to or exclude themselves from the proposed Settlement and other rights under the terms of the

Settlement Agreement; (c) are reasonable and constitute due, adequate, and sufficient notice to

all Settlement Class Members and other persons entitled to receive notice; and (d) meet all

applicable requirements of law, including but not limited to 28 U.S.C. § 1715, Rule 23(c) and

(e), and the Due Process Clause(s) of the United States Constitution. The Court further finds that

all of the notices are written in plain language, are readily understandable by Settlement Class

Members, and are materially consistent with the Federal Judicial Center’s illustrative class action

notices.

       10.      Exclusion from Settlement Class. Any Settlement Class Member who wishes to

be excluded from the Class may elect to opt out of the Settlement under this Agreement by

completing the exclusion form at the Settlement Website; downloading and submitting to the

Claim Administrator a completed exclusion form; or submitting a valid request to exclude

themselves, as described in the Notice, to the Claim Administrator. Settlement Class Members

who opt out of the Settlement will not release their claims for damages that accrued during the

Class Period. Any request for exclusion must be delivered (not just postmarked) by the Opt-Out

and Objection Deadline or they shall not be valid. A Settlement Class Member who elects to




                                                  6
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 70 of 89




exclude themselves from this Settlement shall not be permitted to object to this Settlement or to

intervene. Any Settlement Class Member who does not submit a timely request for exclusion

shall be bound by all subsequent proceedings, orders, and the Final Approval in this Litigation

relating to this Settlement Agreement, even if he or she has pending, or subsequently initiates

litigation, arbitration, or any other proceeding against BDG relating to the Released Claims.

       11.     Objections and Appearances. Any Settlement Class Member who wishes to

object to the fairness of the Settlement must submit a written objection to the Claim

Administrator. The written objection may be submitted by mail, express mail, electronic

transmission, or personal delivery, but to be timely, it must be delivered to the Claim

Administrator (not just postmarked or sent) prior to the Opt-Out and Objection Deadline. Each

objection must include: (i) the case name and number: Biegel v. Blue Diamond Growers, Case

No. 7:20-cv-03032-CS; (ii) the name, address and telephone number of the objector; (iii) the

name, address, and telephone number of all counsel (if any) who represent the objector,

including any former or current counsel who may be entitled to compensation for any reason if

the objection is successful, and legal and factual support for the right to such compensation; (iv)

documents or testimony sufficient to establish membership in the Settlement Class; (v) a detailed

statement of any objection asserted, including the grounds therefor; (vi) whether the objector is,

and any reasons for, requesting the opportunity to appear and be heard at the final approval

hearing; (vii) the identity of all counsel (if any) representing the objector who will appear at the

final approval hearing and, if applicable, a list of all persons who will be called to testify in

support of the objection; (viii) copies of any papers, briefs, or other documents upon which the

objection is based; (ix) a detailed list of any other objections submitted by the Settlement Class

Member, or his/her counsel, to any class Litigations submitted in any state or federal court in the




                                                   7
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 71 of 89




United States in the previous five (5) years (or affirmatively stating that no such prior objection

has been made); and (x) the objector’s signature, in addition to the signature of the objector’s

attorney (if any).

        Any Settlement Class Member who files and serves a written objection, as described in

the preceding Section, may appear at the Final Approval Hearing, either in person or through

counsel hired at the Settlement Class Member’s expense, to object to any aspect of the fairness,

reasonableness, or adequacy of this Agreement, including Attorneys’ Fees and Expenses and

Class Representative Incentive Awards. Settlement Class Members or their attorneys who intend

to make an appearance at the Final Approval Hearing must serve a notice of intention to appear

on the Class Counsel identified in the Class Notice, and to Defendant’s Counsel, and file the

notice of appearance with the Court, no later than fourteen (14) calendar days before the Final

Approval Hearing, or as the Court may otherwise direct.

        Class Counsel shall have the right, and Defendant shall reserve its right, to respond to any

objection no later than fourteen (14) days before the Final Approval Hearing. The Party so

responding shall file a copy of the response with the Court and shall serve a copy, by regular

mail, hand or overnight delivery, to the objecting Settlement Class Member or to the

individually-hired attorney for the objecting Settlement Class Member, to all Class Counsel, and

to Defendant’s Counsel.

        12.     Disclosures. The Settlement Administrator, Defendant’s Counsel, and Class

Counsel shall promptly furnish to each other copies of any and all objections or written requests

for exclusion that might come into their possession.

        13.     Termination of Settlement. This Order shall become null and void and shall not

prejudice the rights of the Parties, all of whom shall be restored to their respective positions




                                                  8
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 72 of 89




existing immediately before this Court entered this Order, if: (a) the Settlement is not finally

approved by the Court or does not become final, pursuant to the terms of the Settlement

Agreement; (b) the Settlement is terminated in accordance with the Settlement Agreement; or (c)

the Settlement does not become effective as required by the terms of the Settlement Agreement

for any other reason. In such event, the Settlement and Settlement Agreement shall become null

and void and be of no further force and effect, and neither the Settlement Agreement nor the

Court’s orders, including this Order, relating to the Settlement shall be used or referred to for any

purpose.

       14.     Nationwide Stay and Preliminary Injunction. Effective immediately, any

actions or proceedings pending in any state or federal court in the United States involving the

labeling or marketing of Defendant’s Products, except any matters necessary to implement,

advance, or further approval of the Settlement Agreement or settlement process, are stayed

pending the final Fairness Hearing and the issuance of a final order and judgment in this Action.

       In addition, pending the final Fairness Hearing and the issuance of a final order and

judgment in this Action, all members of the Settlement Class and their legally authorized

representatives are hereby preliminarily enjoined from demanding, threatening, filing,

commencing, prosecuting, maintaining, intervening in, participating in (as class members or

otherwise), or receiving any benefits from any other lawsuit, arbitration, or administrative,

regulatory, or other proceeding or order in any jurisdiction in the United States (defined to

including both states and territories of the United States) arising out of or relating to the Products

or the facts and circumstances at issue in the Action.

       Also, pending the final Fairness Hearing and issuance of a final order and judgment in

this Action, all members of the Settlement Class and their legally authorized representatives are




                                                  9
          Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 73 of 89




hereby preliminarily enjoined from demanding, threatening, filing, commencing, prosecuting, or

maintaining any other lawsuit on behalf of members of the Settlement Class, if such other action

is based on or relates to Defendant’s Products.

          Under the All Writs Act, the Court finds that issuance of this nationwide stay and

injunction is necessary and appropriate in aid of the Court’s jurisdiction over this Action. The

Court finds no bond is necessary for issuance of this injunction.

          15.    Effect of Settlement Agreement and Order. Class Counsel, on behalf of the

Settlement Class, and Defendant entered into the Agreement solely for the purpose of

compromising and settling disputed claims. This Order shall be of no force or effect if the

Settlement does not become final and shall not be construed or used as an admission, concession,

or declaration by or against Defendant of any fault, wrongdoing, breach, or liability. The

Settlement Agreement, the documents relating to the Settlement Agreement, and this Order are

not, and should not in any event be (a) construed, deemed, offered, or received as evidence of a

presumption, concession, or admission on the part of Plaintiffs, Defendant, any member of the

Settlement Class or any other person; or (b) offered or received as evidence of a presumption,

concession, or admission by any person of any fault, wrongdoing, breach, or liability, or that the

claims in the Action lack merit or that the relief requested is inappropriate, improper, or

unavailable for any purpose in any judicial or administrative proceeding, whether in law or in

equity.

          16.    Retaining Jurisdiction. This Court shall maintain continuing jurisdiction over

these settlement proceedings to assure the effectuation thereof for the benefit of the Class. If the

Settlement receives final approval, this Court shall retain jurisdiction over any action to enforce

the release provisions in the Settlement Agreement.




                                                  10
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 74 of 89




       17.     Continuance of Hearing. The Court reserves the right to adjourn or continue the

Final Approval Hearing without further written notice.

       The Court sets the following schedule for the Fairness Hearing and the actions which

must precede it:

               a.      Plaintiffs shall file their Motion for Final Approval of the Settlement by no

later than July 26, 2021.

               b.      Plaintiffs shall file their Motion for Attorneys’ Fees, Costs, and Expenses,

and Motion for Incentive Award by no later than July 26, 2021.

               c.      Settlement Class Members must file any objections to the Settlement and

the Motion for Attorneys’ Fees, Costs, and Expenses, and the Motion for Incentive Award by no

later than August 4, 2021.

               d.      Settlement Class Members must exclude themselves, or opt-out, from the

Settlement by no later than August 4, 2021.

               e.      Settlement Class Members who intend to appear at the Final Fairness

Hearing must file a Notice of Intention to Appear at the Final Fairness Hearing by no later than

August 11, 2021.

               f.      The Settlement Administrator shall file a declaration or affidavit with the

Court that confirms the implementation of the Notice Plan pursuant to the Preliminary Approval

Order by no later than August 18, 2021.

               g.      Class Counsel and Defendant’s Counsel shall have the right to respond to

any objection no later than August 11, 2021.

               h.      The Fairness Hearing will take place on August 25, 2021 at _______

a.m/p.m at the United States District Court for the Southern District Court of New York in the




                                                11
       Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 75 of 89




Courtroom 621 at 300 Quarropas Street, White Plains, New York.


       SO ORDERED this ___ day of ____________, 2021:


                                                 _______________________________
                                                 Honorable Cathy Seibel
                                                 United States District Judge




                                            12
Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 76 of 89




  EXHIBIT 2
       Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 77 of 89




                                    Sheehan & Associates, P.C.
Spencer Sheehan
Mr. Sheehan represents parties in a range of false advertising litigation. After Mr. Sheehan
became an attorney in late 2011, he worked on behalf of municipalities and local government
agencies in legal disputes. Following this experience, Mr. Sheehan worked for a plaintiff’s law
firm representing individuals subjected to violations of state and federal laws related to minimum
wage, workplace safety and discrimination.
Of notable actions by Mr. Sheehan on behalf of consumers includes, Liberski, et al v. Rhapsody
International Inc., San Francisco County, California Superior Court, Case No. No. CGC-12-
517061. In 2014, the parties reached a class wide settlement (“Rhapsody Subscriber Litigation
Settlement”). Mr. Sheehan, with the California firm of Bramson, Plutzik, Mahler & Birkhaeuser,
LLP, were appointed as lead counsel.
Mr. Sheehan was appointed lead counsel with the law firms of Reese LLP and Aegis Law Firm,
P.C., in Cicciarella v. Califia Farms, LLC, 7:19-cv-08785-CS, S.D.N.Y. in summer 2020. The
Court approved a nationwide settlement which resolved the underlying federal action and a
California state case. It was alleged that defendant mislabeled its non-dairy milk alternative
products with respect to flavoring (vanilla, hazelnut, etc.) and the presence of carrageenan. The
class wide settlement resulted in individual consumers being able to receive up to $15 in
monetary compensation.
In December 2016, Mr. Sheehan began focusing his practice exclusively on consumer
advertising issues. He has been on the forefront of food labeling cases based on original,
significant claims.
For instance, Mr. Sheehan was the first attorney to address “raw” juice products which were
alleged to be treated with a non-thermal technology which had substantially the same effects as
traditional thermal pasteurization. See e.g. Campbell v. Freshbev LLC, Case No. 1:16-cv-07119
(E.D.N.Y.), Campbell v. Freshbev LLC, 322 F. Supp. 3d 330, 342 (E.D.N.Y. 2018) (“Therefore,
plaintiff has successfully pleaded his GBL §§ 349 and 350 claims with respect to the
‘unpasteurized’ label on the Cranberry juice.”). These cases attempted to apply the applicable
law to the effects of novel technologies which were not considered at the time the FDA enacted
regulations in this area.
Mr. Sheehan’s pro bono work includes representing people with exotic or non-traditional animal
companions. This includes his efforts, with local Florida counsel, on behalf of a Floridian who
came to possess an alligator over six feet in length, alleged to be in violation of Florida’s wildlife
laws. Mr. Sheehan’s efforts contributed to resolution of that issue and allowed the woman and
gator to remain together. See John Breslin, Lakeland woman keeps alligator, thanks to efforts of
lawyer tied to subway shooter's squirrel eviction case, Florida Record, January 4, 2017.
Mr. Sheehan holds a Bachelor of Science Degree from Georgetown University in Foreign
Service (2002) and a Master’s Degree in International Relations from the School of Advanced
International Studies (SAIS), Johns Hopkins University (2006). Mr. Sheehan obtained a Juris
Doctorate from Fordham University School of Law (2010). Mr. Sheehan also was a member of
the United States Marine Corps as a Reservist.
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 78 of 89




Christopher Patalano
Mr. Patalano joined Sheehan & Associates, P.C. in February 2020. Mr. Patalano joined Sheehan
& Associates, P.C. in February 2020 where he represents parties in a range of false advertising
litigation. Mr. Patalano began his legal career in 2014 with the law firm Katten Muchin Rosenman
LLP in New York City. There Mr. Patalano worked in the litigation department until 2016.
While at Katten, Mr. Patalano worked on a wide range of litigation matters including FINRA and
SEC administrative proceedings. Mr. Patalano also served as point person for discovery matters
related to an SEC investigation and oversaw a team of five document review attorneys.
Mr. Patalano was recognized for his pro bono work at Katten and while in law school. At Katten,
Mr. Patalano worked on various pro bono projects including an immigration proceeding where
he and another associate attorney argued that an individual should be granted political asylum in
the United States after facing persecution in her home country.
While in law school, Mr. Patalano was a member of the Harvard Law School Veterans Legal
Clinic. As a member of the clinic, Mr. Patalano wrote a winning brief that persuaded the Board
of Veterans Appeals to award a veteran’s widow monthly benefits after the Board had originally
denied her those benefits.
Mr. Patalano left Katten to work as an organizer for the Nevada Democratic Party and Hillary for
America in Las Vegas, Nevada. Mr. Patalano managed a team of organizers and volunteers
throughout the campaign’s get-out-the vote operation.
At Sheehan & Associates, P.C., Mr. Patalano works on all aspects of complex consumer class
action litigation. Mr. Patalano drafts complaints, briefs, memoranda, and motions.
Mr. Patalano holds a Bachelor of Arts Degree from Wesleyan University in the College of Letters
(2009). Upon graduation from Wesleyan University, Mr. Patalano worked as a middle school
English teacher in Hartford, Connecticut with Teach for America. Mr. Patalano obtained a Juris
Doctorate from Harvard Law School (2014).
Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 79 of 89




  EXHIBIT 3
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 80 of 89


                                       REESE LLP
Reese LLP represents consumers in a wide array of class action litigation throughout the nation.
The attorneys of Reese LLP are skilled litigators with years of experience in federal and state
courts. Reese LLP is based in New York, New York with offices also in California.

Recent and current cases litigated by the attorneys of Reese LLP on behalf of consumers include
the following:

The Praxis Project, Pastor William Lamar and Pastor Delman Coates v. The Coca-Cola Co.,
case no. 2017 CA0040801-B (Superior Court of the District of Columbia)(consumer action
against Coca-Cola for misrepresentations to minority communities in effort to discredit scientific
link between sugar sweetened beverages and diabetes and other adverse health effects);
Hasemann v. Gerber Products Co., case no. 15-cv-02995-MKB-RER (E.D.N.Y.)(case involving
misrepresentation of health benefits of baby formula in violation of New York consumer
protection laws);      Worth v. CVS Pharmacy, Inc., case no. 16-cv-00498 (E.D.N.Y.);
(E.D.N.Y.)(class action for alleged misrepresentations regarding health benefits of dietary
supplement); Roper v. Big Heart Pet Brands, Inc., case no. 19-cv-00406-DAD (E.D. Cal.)(class
action regarding pet food); Ackerman v. The Coca-Cola Co., 09-CV-0395 (JG) (RML)
(E.D.N.Y.)(class action for violation of California and New York’s consumer protection laws
pertaining to health beverages); Rapaport-Hecht v. Seventh Generation, Inc., 14-cv-9087-KMK
(S.D.N.Y.)(class action for violation of California and New York’s consumer protection laws
pertaining to personal care products); Berkson v. GoGo, LLC, 14-cv-1199-JWB-LW
(E.D.N.Y.)(class action regarding improper automatic renewal clauses); Chin v. RCN
Corporation, 08-cv-7349 RJS (S.D.N.Y.)(class action for violation of Virginia’s consumer
protection law by I.S.P. throttling consumers’ use of internet); Bodoin v. Impeccable L.L.C.,
Index. No. 601801/08 (N.Y. Sup. Ct.)(individual action for conspiracy and fraud); Young v.
Wells Fargo & Co., 08-CV-507 (S.D. Iowa)(class action for violation of the RICO Act
pertaining to mortgage related fees); Murphy v. DirecTV, Inc., 07-CV-06545 FMC (C.D.
Cal.)(class action for violation of California’s consumer protection laws); Bain v. Silver Point
Capital Partnership LLP, Index No. 114284/06 (N.Y. Sup. Ct.)(individual action for breach of
contract and fraud); Siemers v. Wells Fargo & Co., C-05-4518 WHA (N.D. Cal.)(class action for
violation of § 10(b) of the Securities Exchange Act of 1934 pertaining to improper mutual fund
fees); Dover Capital Ltd. v. Galvex Estonia OU, Index No. 113485/06 (N.Y. Sup. Ct.)(individual
action for breach of contract involving an Eastern European steel company); All-Star Carts and
Vehicles Inc. v. BFI Canada Income Fund, 08-CV-1816 LDW (E.D.N.Y.)(class action for
violation of the Sherman Antitrust Act pertaining to waste hauling services for small businesses
on Long Island); Petlack v. S.C. Johnson & Son, Inc., 08-CV-00820 CNC (E.D.
Wisconsin)(class action for violation of Wisconsin consumer protection law pertaining to
environmental benefits of household cleaning products); Wong v. Alacer Corp., (San Francisco
Superior Court)(class action for violation of California’s consumer protection laws pertaining to
deceptive representations regarding health benefits of dietary supplement’s ability to improve
immune system); Howerton v. Cargill, Inc. (D. Hawaii)(class action for violation of various
consumer protection laws regarding sugar substitute); Yoo v. Wendy’s International, Inc., 07-
CV-04515 FMC (C.D. Cal.)(class action for violation of California’s consumer protection laws
pertaining to adverse health effects of partially hydrogenated oils in popular food products).
       Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 81 of 89


                                 The Attorneys of Reese LLP
Michael R. Reese

Mr. Reese litigates consumer protection and antitrust cases as class actions and on behalf of
individual clients. Prior to entering private practice in 2000, Mr. Reese served as an assistant
district attorney at the Manhattan District Attorney’s Office where he served as a trial attorney
prosecuting both violent and white-collar crime.

Achievements by Mr. Reese on behalf of consumers span a wide array of actions. For example,
in Yoo v. Wendy’s International Inc., Mr. Reese was appointed class counsel by the court and
commended on achieving a settlement that eliminated trans-fat from a popular food source. See
Yoo v. Wendy’s Int’l Inc., No. 07-CV-04515-FMC (JCx) (C.D. Cal. 2007) (stating that counsel
“has conducted the litigation and achieved the Settlement with skill, perseverance and diligent
advocacy”). In Chin v. RCN Corporation, Mr. Reese was appointed class counsel and
commended by the court for stopping RCN’s practice of throttling its Internet customers through
adverse network management practices. See Chin v. RCN Corp., No. 08-CV-7349(RJS)(KNF),
2010 WL 3958794, 2010 U.S. Dist. LEXIS 96302 (S.D.N.Y. Sept. 8, 2010) (stating that “class
counsel is qualified, experienced, and able to conduct the litigation”).

Victories by Mr. Reese and his firm include a $6.1 million class action settlement in Howerton v.
Cargill, Inc. (D. Hawaii) for consumers of Truvia branded sweetener; a $6.4 million class action
settlement in the matter of Wong v. Alacer Corp. (S.F. Superior Court) for consumers of
Emergen-C branded dietary supplement; and, a $25 million dollar settlement for mortgagees in
Huyer v. Wells Fargo & Co. (S.D. Iowa).

Mr. Reese and his firm are frequently appointed as co-lead counsel in food related multi-district
litigations, including, but not limited to: In re Vitaminwater Sales and Marketing Practices
Litigation, case no. 11-md-2215-DLI-RML (E.D.N.Y.); In re Frito-Lay N.A. “All-Natural” Sales
& Marketing Litigation, case no. 12-md-02413-RRM-RLM (E.D.N.Y.); and, In re Hill’s Pet
Nutrition, Inc. Dog Food Products Liability Litig., case no. 19-md-2887-JAR-TT (D. Kansas).

Mr. Reese is a frequent lecturer and author on issues of class actions and food law. Mr. Reese
co-hosts an annual two day food law conference with Professor Michael Roberts of UCLA;
presents at the annual conference of the Consumer Brands Association (formerly known as the
Grocery Manufacturers’ Association); presented at Union Internationale des Advocats Annual
Congress in Porto, Portugal. Recent articles on food law and class actions appear in publications
by the American Bar Association and the Union Internationale des Advocats.

Mr. Reese is also the chairperson of the Cambridge Forum Conference on Food Fraud and is also
an executive committee member of the Plaintiffs’ Class Action Roundtable, where he lectures on
an annual basis on issues related to class actions.

Mr. Reese is also an adjunct professor at Brooklyn Law School where he teaches on class actions
as well as food law.

Mr. Reese also is on the advisory boards for the University of California, Los Angeles School of
Law Resnick Center for Food Law and Policy and Wellness in the Schools in New York, New
York.

Mr. Reese is a member of the state bars of New York and California as well as numerous federal
district and appellate courts. Mr. Reese received his juris doctorate from the University of
Virginia in 1996 and his bachelor’s degree from New College in 1993.
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 82 of 89


Carlos F. Ramirez

Mr. Ramirez is based in New York, and he focuses his practice on the litigation of consumer
class actions. Prior to entering private practice in 2001, Mr. Ramirez served as an Assistant
District Attorney at the Manhattan District Attorney’s Office where he served as a trial attorney
prosecuting both violent and white-collar crimes.

Previous and current consumer fraud class actions litigated by Mr. Ramirez include Coe v.
General Mills, Inc., No. 15-cv-5112-TEH (N.D. Cal.) (involving false advertisement claims
relating to the Cheerios Protein breakfast cereal); In re Santa Fe Natural Tobacco Company
Marketing & Sales Practices Litigation, 16-md-2695-JB/LF (D.N.M.)(involving the deceptive
marketing of cigarettes as “natural” and “additive free”); Lamar v. The Coca-Cola Company, et
al., No. 17-CA-4801 (D.C. Superior Ct.) (involving the deceptive marketing of sugar drinks as
safe for health); and Hasemann v. Gerber Products Co., case no. 15-cv-02995-MKB-RER
(E.D.N.Y.)(case involving misrepresentation of health benefits of baby formula in violation of
New York consumer protection laws).

Mr. Ramirez is a member of the state bars of New York and New Jersey. He is also a member of
the bars of the U.S. District Courts for the Eastern District of New York and Southern District of
New York. Mr. Ramirez received his juris doctorate from the Fordham University School of Law
in 1997 and his bachelor’s degree from CUNY-Joh Jay College in 1994.


Sue J. Nam

Ms. Nam is based in New York where she focuses on consumer class actions.

Prior to joining the firm, Ms. Nam was the General Counsel for NexCen Brands, Inc., a publicly
traded company that owned a portfolio of consumer brands in food, fashion and homeware.

Previously, Ms. Nam was Intellectual Property Counsel and Assistant Corporate Secretary at
Prudential Financial, Inc., and she was an associate specializing in intellectual property and
litigation at the law firms of Brobeck Phleger & Harrison LLP in San Francisco, California and
Gibson Dunn & Crutcher LLP in New York, New York.

Ms. Nam clerked for the Second Circuit prior to joining private practice.

Ms. Nam received her juris doctorate from Yale Law School in 1994. She received a bachelor’s
degree with distinction from Northwestern University in 1991.
       Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 83 of 89


George V. Granade II

Mr. Granade is a partner at Reese LLP based in Los Angeles, California, where he focuses on
consumer class actions. Cases Mr. Granade has worked on include:

      Barron v. Snyder’s-Lance, Inc., No. 0:13-cv-62496-JAL (S.D. Fla.) (involving
       “Snyder’s,” “Cape Cod,” “EatSmart,” and “Padrinos” brand food products labeled as
       “natural” and allegedly containing genetically-modified organisms and other synthetic
       ingredients);

      In re: Frito-Lay North America, Inc. “All Natural” Litigation, No. 1:12-md-02413-
       RRM-RLM (E.D.N.Y.) (involving “SunChips,” “Tostitos,” and “Bean Dip” products
       labeled as “natural” and allegedly containing genetically-modified organisms); and

      Martin v. Cargill, Inc., No. 0:13-cv-02563-RHK-JJG (D. Minn.) (involving “Truvia”
       sweetener product labeled as “natural” and allegedly containing highly processed
       ingredients).

Mr. Granade received his juris doctorate from New York University School of Law in 2011. He
received a master’s degree from the University of Georgia at Athens in 2005 with distinction and
a bachelor’s degree from the University of Georgia at Athens in 2003, magna cum laude and
with High Honors.

Mr. Granade is a member of the state bars of Georgia, New York, and California. He is also a
member of the bar of the U.S. Courts of Appeals for the Second Circuit and Ninth Circuit, as
well as the bars of the U.S. District Courts for the Eastern District of New York, Southern
District of New York, Western District of New York, Southern District of Illinois, Northern
District of Illinois, Northern District of California, Southern District of California, Central
District of California, and Eastern District of California.

Maurice L. Hudson

Mr. Hudson is based in Los Angeles, California, where he brings over a decade of legal
experience to our efforts to protect clients and consumers from harmful corporate practices. As a
former Assistant Corporation Counsel for the City of New York, Mr. Hudson successfully
resolved dozens of federal civil cases brought in the district courts, obtained a favorable jury
verdict as co-lead counsel in a multi-party SDNY civil suit, taught CLEs on litigation and
constitutional law, trained junior attorneys on conducting depositions, and received the Division
Chief's Award for outstanding legal work. After returning to the private sector, Mr. Hudson
participated in litigating and negotiating claims on behalf of ordinary patients and consumers
alleging injuries by powerful medical and pharmaceutical companies, and has continued to serve
vulnerable communities as a volunteer immigration clinic attorney and as a California Social
Welfare Archives board member.

While earning a juris doctorate in international law from Case Western Reserve University, Mr.
Hudson received numerous honors and awards, including the Community Service Award, the
Student Bar Leadership Award, appearances on the Dean’s List, and a CALI award for corporate
governance. Prior to attending law school, Mr. Hudson taught African American studies at UC
Berkeley while earning a master’s degree in social welfare and served as director of the Resource
Center for Sexual & Gender Diversity at UC Santa Barbara.
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 84 of 89


In addition to his ongoing work with our firm, Mr. Hudson consults for local education and law
enforcement agencies, supervises direct-practice social work interns, and teaches evidence-based
practice, program development and social innovation to masters and doctoral students at USC.

Kate J. Stoia

Ms. Stoia is based in San Francisco, California from where she litigates securities and consumer
class actions. Ms. Stoia previously worked at the law firms of Brobeck Phleger & Harrison LLP
and Gibson Dunn & Crutcher LLP. Prior to her work as a civil litigator, Ms. Stoia clerked for the
Hon. Charles A. Legge of the Northern District of California.

Ms, Stoia is a member of the state bar of California and several federal courts. Ms. Stoia received
her juris doctorate from Boalt Hall School of Law, University of California at Berkeley and her
bachelor’s degree from Columbia University.

Lance N. Stott

Mr. Stott is based in Austin, Texas from where he litigates consumer class actions. Previous and
current consumer fraud class actions litigated by Mr. Stott include Davis v. Toshiba America
Consumer Products for allegedly defective DVD players; Bennight v. Pioneer Electronics (USA)
Inc. et al. for allegedly defective television sets; Spencer v. Pioneer Electronics (USA) Inc. et al.
for allegedly defective DVD players; and, Okland v. Travelocity.com, Inc., for deceptive pricing
for online hotel reservations.

Mr. Stott is a member of the state bar of Texas. Mr. Stott received his juris doctorate from the
University of Texas in 1996 and his bachelor’s degree from New College in 1993.

Belinda L. Williams

Ms. Williams is based in New York from where she focuses her practice on class actions on
behalf of defrauded consumers and investors. Ms. Williams has extensive experience in litigating
complex commercial cases.

Ms. Williams is admitted to the bars of several federal courts as well as the state bars of New
York and Maryland. Ms. Williams received her juris doctorate from the University of Virginia
School of Law in 1986 and her undergraduate degree from Harvard University in 1982.
Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 85 of 89




  EXHIBIT 4
       Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 86 of 89




                                   SHUB LAW FIRM LLC
                             134 KINGS HIGHWAY, SECOND FLOOR
                                   HADDONFIELD, NJ 08033

                                        (856) 772-7200
                                     SHUBLAWYERS.COM
                                  INFO@SHUBLAWYERS.COM
                                 JSHUB@SHUBLAWYERS.COM
                               KLAUKAITIS@SHUBLAWYERS.COM


                                  Jonathan Shub is the founder of Shub Law Firm LLC. Mr.
                                  Shub graduated from American University (Washington,
                                  D.C.), B.A., in 1983 and Delaware Law School of Widener
                                  University (now Widener University Delaware School of
                                  Law), cum laude, in 1988. While enrolled in Delaware Law
                                  School of Widener University, he served as the Law Review
                                  Articles Editor. Jon was a Wolcott Fellow Law Clerk to the
                                  Hon. Joseph T. Walsh, Delaware Supreme Court in 1988. He
                                  is a member of the American Association of Justice (past
                                  chairman of class action litigation section), the American Bar
                                  Association and the Consumer Attorneys of California. Jon
                                  was named a Pennsylvania SuperLawyer from 2005 -2009 and
                                  2011-2019. Jon is also an active member of his local
synagogue and an avid political fundraiser.

Jon is recognized as one of the nation’s leading class action consumer rights lawyers, based on
his vast experience and successes representing classes of individuals and businesses in a vast
array of matters involving unlawful conduct. Jon has gained notable attention in the area of
defective consumer electronics and computer hardware as a result of many leadership positions
in federal and state cases against companies such as Hewlett-Packard, Maytag, IBM and Palm. In
fact, Maximum PC Magazine, a leading industry publication, said years back that “Shub is
becoming renowned for orchestrating suits that have simultaneously benefited consumers and
exposed buggy hardware.” He also has vast experience in mass tort class actions such as Vioxx,
light tobacco litigation, and in consumer class actions such as energy deregulation. He is
currently heavily involved in litigation on behalf of businesses that were denied insurance
coverage involving COVID-19.
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 87 of 89




Jon launched his career in the Washington office of Fried, Frank, Harris, Shriver & Jacobson,
where he worked on complex commercial matters including corporate investigations and
securities litigation. He then moved into a practice of consumer protection and advocacy. Prior to
joining Kohn, Swift & Graf, P.C., Jonathan was the resident partner in the Philadelphia office of
Seeger Weiss LLP. He is a frequent lecturer on cutting edge class action issues, and is a past
chairman of the Class Action Litigation Group of the American Association for Justice. Jon
regularly appears in state and federal courts nationwide, and in many high profile consumer
protection cases. Jon’s leadership roles require him to develop the theories of liability for the
entire class as well as the overall trial strategy for the cases. Most recently, Jon was co-lead and
co-trial counsel in a case against municipality for violation of a state privacy law. The trial
resulted in a jury award of approximately $68,000,000 to the Class.

Jon’s experience in class action litigation includes the following leadership positions:

Serves as lead counsel in New York against KIWI Energy LLC for deceptive advertising of
residential energy practices.
Served as co-lead counsel in Illinois against Direct Energy for deceptive advertising of
residential energy practices.
Served as co-lead counsel in Pennsylvania against PG&E for deceptive advertising of residential
energy practices.
Served as co-lead counsel in settled national litigation against CPG International for deceptive
advertising in connections with deceptive advertising of AZEK-branded decking products.
Served as executive committee counsel in settled national litigation against Western Union for
deceptive practices in connection with money transfers.
Served as co-lead counsel in litigation against Facebook for deceptive advertising practices.
Served as co-lead counsel in a national class action against Palm involving defective smart
phones.
Served as co-lead counsel in a national class action against Nissan for defective tires on its 350Z
model.
Served as co-lead counsel in a national class action against Hewlett Packard claiming defects in
certain printer models.
Served as co-lead counsel in litigation against Vonage for consumer fraud.
Served as co-lead counsel in litigation against Maytag, where he was instrumental in negotiating
a $42.5 million nationwide settlement for a class of more than 200,000 Maytag customers.
Served as co-lead counsel in a nationwide class settlement against IBM that affected more than 3
million hard drive purchasers.

Publications and Presentations:

Moderator, Class Actions, Annual Meetings of American Association of Justice, 2015, 2016
Speaker, “Finding the Right Class Action”, New Jersey Association of Justice, June, 2016
Speaker, “Nuts and Bolts of MDL Practice”, Class Action Symposium, Chicago
Illinois, June, 2010
Speaker, “Computer Technology and Consumer Products Class Actions”, Consumer Attorneys
of California 46th Annual Convention, November, 2007
Frequent speaker, American Association for Justice (formerly ATLA)
Author, “Distinguishing Individual from Derivative Claims in the Context of Battles for
Corporate Control”, 13 Del. J. Corp. L. 579 (1998)
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 88 of 89




Author,”Shareholder Rights Plans? Do They Render Shareholders Defenseless Against Their
Own Management”, 12 Del. J. Corp. L. 991 (1997)
Co-author, “Once Again, the Court Fails to Rein in RICO”, Legal Times (April 27, 1992)
Co-author, “Failed One-Share, One Vote Rule Let SEC Intrude in Boardroom”, National Law
Journal (October 8, 1990).




                           Kevin Laukaitis is a Philadelphia native who practices in the areas of
                           consumer rights litigation and other complex class action litigation.
                           Mr. Laukaitis is a graduate of Drexel University, where he received a
                           bachelor’s degree in Business Administration. He attended law school
                           at Temple University Beasley School of Law in its part-time evening
                           program. During law school, Kevin worked full-time as a paralegal
                           and law clerk where he gained practical experience in consumer rights
                           litigation, including complex class actions. Kevin is a member of
                           American Association for Justice and Philadelphia Trial Lawyers
                           Association, Member

                           Mr. Laukaitis’ practice has been focused on class action consumer
                           litigation involving overcharging of deregulated energy companies,
defective products, mislabeling and consumer fraud, and other areas of complex litigation.

Mr. Laukaitis has played a prominent role in cases against deregulated energy companies that
have engaged in deceptive practices by overcharging consumers on their energy bills. Mr.
Laukaitis’ efforts have resulted in over $50 million dollars in recovery to classes of consumers
who were overcharged by these energy companies.


PROMINENT JUDGMENTS AND SETTLEMENTS:

Sobiech v. U.S. Gas & Electric, Inc., Case No. 2:14-cv-04464, United States District Court for
the Eastern District of Pennsylvania (worked on the team who obtained $1.25 million for a class
of Pennsylvania resident customers of Pennsylvania Gas & Electric)

Amy Silvis v. Ambit Northeast LLC, Case No. 2:14-cv-05005-ER, United States District Court
for the Eastern District of Pennsylvania (worked on the team who obtained $9.3 million for a
class of Pennsylvania resident customers of Ambit Energy)

Basile v. Stream Energy Pennsylvania, LLC, et al., Case No.1:15-cv-01518-YK, United States
District Court for the Middle District of Pennsylvania (worked on the team who obtained $13.5
million for a class of Pennsylvania resident customers of Stream Energy)

Lori Sanborn, et al. v. Viridian Energy Inc., et al., Case No. 3:14-cv-01731-SRU, United States
District Court for the District of Connecticut (worked on the team who obtained $18.5 million
for a nationwide class of customers of Viridian Energy).
        Case 7:20-cv-03032-CS Document 48-1 Filed 04/19/21 Page 89 of 89




Hamlen v. Gateway Energy Services Corporation, Case No. 7:16-cv-03526-VB-JCM, United
States District Court for the Southern District of New York (appointed class counsel and worked
on the team who obtained $9.25 million for a class of New York, New Jersey, Pennsylvania,
Maryland, Virginia, Kentucky, and Ohio resident customers of Gateway Energy).

Austin v. Kiwi Energy Services LLC, Case No. 515350/2017, New York State Supreme Court,
Kings County (appointed lead counsel and worked on the team who obtained over $1 million for
a class of customers of Kiwi Energy)

Mr. Laukaitis is also involved in pending class action litigation against several other deregulated
energy companies, representing customers throughout the nation, including:

Verde Energy, Sperian Energy, Just Energy, Gateway Energy, Palmco Energy, Greenlight
Energy, and Agway Energy.

Mr. Laukaitis was also part of the team of attorneys who worked on Taha v. County of Bucks,
No. 12-06867, United States District Court for the Eastern District of Pennsylvania, a seminal
case which resulted in a jury verdict for a certified class of nearly 68,000 people. The jury
awarded each member of the class $1,000 in punitive damages.

ADMISSIONS
Pennsylvania
United States District Court for the Eastern District of Pennsylvania
United States District Court for the Northern District of Illinois
United States District Court for the Eastern District of Michigan
